Case 2:20-cv-12251-JMV-JBC Document 1-1 Filed 09/02/20 Page 1 of 73 PageID: 7




                          EXHIBIT A
     Case 2:20-cv-12251-JMV-JBC Document 1-1 Filed 09/02/20 Page 2 of 73 PageID: 8


                     Costello & Mains, LLC         Counselors at Law

Kevin M. Costello◊                                                              Michael J. Reilly +
Deborah L. Mains○                                                               Marisa J. Hermanovich □
Daniel T. Silverman□                                                            Jacquelyn R. Matchett □
Drake P. Bearden, Jr. ◊□                                                        Christopher M. Emrich □
                                                                                Alicia R. Ivory□
◊CERTIFIED BY THE SUPREME COURT OF
NEW JERSEY AS A CIVIL TRIAL ATTORNEY
                                                                                Miriam Edelstein ○□

o Member of the New Jersey, New York Bars.
+ Member of the New Jersey Bar
                                                                                www.CostelloMains.com
□ Member of the New Jersey, Pennsylvania Bars                                   (856) 727-9700
                                                                                (856) 727-9797 (fax)

                                                       July 30, 2020

     VIA PROCESS SERVER
     Wal-Mart Stores, Inc.
     1050 West Edgar Road
     Linden, New Jersey 07036

               Re:                 Tommy Rowe v. Wal-Mart Stores, Inc. et al.
                                   Docket No.: MID-L-4820-20

     To Whom It May Concern:

            Enclosed for service upon you please find the following: Summons and Complaint; Case
     Information Statement; track assignment; Plaintiff’s First Set of Interrogatories to Defendants
     and Plaintiff’s First Request for Production of Documents to Defendants, in the above matter.

               Thank you.

                                                     Very truly yours,

                                                COSTELLO & MAINS, LLC


                                            By:    /s/ Jacquelyn R. Matchett
                                                   Jacquelyn R. Matchett
     JRM/lms
     Enclosures
     cc: Tommy Rowe




                          18000 Horizon Way, Suite 800, Mt. Laurel, NJ 08054
     Case 2:20-cv-12251-JMV-JBC Document 1-1 Filed 09/02/20 Page 3 of 73 PageID: 9


                     Costello & Mains, LLC      Counselors at Law

Kevin M. Costello◊                                                               Michael J. Reilly +
Deborah L. Mains○                                                                Marisa J. Hermanovich □
Daniel T. Silverman□                                                             Jacquelyn R. Matchett □
Drake P. Bearden, Jr. ◊□                                                         Christopher M. Emrich □
                                                                                 Alicia R. Ivory□
◊CERTIFIED BY THE SUPREME COURT OF
NEW JERSEY AS A CIVIL TRIAL ATTORNEY
                                                                                 Miriam Edelstein ○□

o Member of the New Jersey, New York Bars.
+ Member of the New Jersey Bar
                                                                                 www.CostelloMains.com
□ Member of the New Jersey, Pennsylvania Bars                                    (856) 727-9700
                                                                                 (856) 727-9797 (fax)

                                                    July 30, 2020

     VIA PROCESS SERVER
     Wal-Mart Stores, Inc.
     1050 West Edgar Road
     Linden, New Jersey 07036

               Re:       Tommy Rowe v. Wal-Mart Stores, Inc. et al.
                         Docket No.: MID-L-4820-20

     To Whom It May Concern:

             Please be advised that this office represents the interests of the above-named plaintiff in
     this action.

              The term “you,” “your” or “yours” as used herein shall refer to you (the recipient of this
     letter), as well as any and all named defendants in this matter, its affiliates and/or subsidiaries, its
     employees, representatives and/or agents and officials, as well as any and all individuals
     responsible for the custody and control of the below information, including but not limited to
     those individual’s administrative assistants, secretaries, agents, employees, information
     technology personnel and third-party vendors.

             You are directed from this point forward to prevent any “spoliation”, defined as
     alteration, change, updating, periodic destruction of, editing or deletion of, any of the
     information which is set forth hereafter.

             If you cause any such alteration, destruction or change, directed or allow it to occur, you
     will be potentially charged with discovery rule violations for which sanctions may be imposed.
     Further, the Complaint may be amended to add purposeful and/or reckless or negligent
     destruction or spoliation of evidence. Finally, we may ask for specific instructions to the jury to
     find certain facts to your disadvantage by virtue of the destroyed or inaccessible evidence.



                          18000 Horizon Way, Suite 800, Mt. Laurel, NJ 08054
Case 2:20-cv-12251-JMV-JBC Document 1-1 Filed 09/02/20 Page 4 of 73 PageID: 10
July 30, 2020
Page 2 of 3

Electronically Stored Information

        In terms of electronically stored information, you are directed to prevent any destructive,
alterative or other change to any web pages, virtual profiles or identities (including but not
limited to Myspace, Facebook, Instagram, Pinterest, Twitter, Tumblr, LinkedIn, Google Plus+,
Flickr, Vine, About.me, ask.fm etc. or any other social media-based web profile or networking
site account.), emails, voice messages, text messages, instant messages or messaging systems,
pertaining in any way to this controversy or to the parties or witnesses, recordings, digital
recordings, media images and videos, temporary memory, memory sticks, portable memory
devices, laptops or computers, CDs, DVDs, USB devices, databases, computer activity logs,
internet browsing history (including cookies), network access and server activity logs, word
processing files and file fragments, back-up and archival files, imaging and facsimile files,
electronic calendar and scheduling program files and file fragments as well as any other contact
and relationship management data (e.g., Outlook, ACT!), electronic spreadsheet files and file
fragments, related to this matter. This includes a request that such information not be modified,
altered or deleted as a result of data compression or disk fragmentation (or other optimizations
procedures), which processes you are hereby directed to suspend until such time as that data can
be preserved, copied and produced.

         You are directed not modify, alter or delete—or allow modifications, alterations or
deletions to be made to—any such electronically stored information unless an exact replica or
“mirror image” has been made and will preserved and made accessible for purposes of discovery
in this litigation and unless, in addition, an activity log of all document modifications already
made to any electronically stored information is maintained.

       Electronic documents and the storage media on which they reside contain relevant,
discoverable information beyond that which may be found in printed documents. Therefore, even
where a paper copy exists, we will seek all documents in their electronic form along with
information about those documents contained on the media. We also will seek paper printouts of
only those documents that contain unique information after they were printed out (such as paper
documents containing handwriting, signatures, marginalia, drawings, annotations, highlighting
and redactions) along with any paper documents for which no corresponding electronic files
exist.

        You are further directed to preserve and not destroy all passwords, decryption procedures
(including, if necessary, the software to decrypt the files); network access codes, manuals,
tutorials, written instructions, decompression or reconstruction software, and any and all other
information and things necessary to access, view and (if necessary) reconstruct the electronic
data we will request through discovery.

Paper Information

       In terms of paper information, you are directed to preserve any and all contracts and
contract drafts, emails, memos and drafts of memos, handbooks (past and present), policies (past
and present) and drafts, employment files, pay stubs or duplicates, spreadsheets, lists, documents,




                18000 Horizon Way, Suite 800, Mt. Laurel, NJ 08054
Case 2:20-cv-12251-JMV-JBC Document 1-1 Filed 09/02/20 Page 5 of 73 PageID: 11
July 30, 2020
Page 3 of 3

notes, correspondence, photographs, investigative information or other documents which pertain
in any way to the controversy, parties or witnesses in this matter.

                Please be guided accordingly.


                                        Very truly yours,

                                 COSTELLO & MAINS, LLC


                              By:    /s/ Jacquelyn R. Matchett
                                     Jacquelyn R. Matchett
JRM/lms




                18000 Horizon Way, Suite 800, Mt. Laurel, NJ 08054
Case 2:20-cv-12251-JMV-JBC Document 1-1 Filed 09/02/20 Page 6 of 73 PageID: 12




COSTELLO & MAINS, LLC
By: Jacquelyn R. Matchett
Attorney I.D. No. 107622014
18000 Horizon Way, Suite 800
Mount Laurel, NJ 08054
(856) 727-9700
Attorneys for Plaintiff



  TOMMY ROWE,                                      SUPERIOR COURT OF NEW JERSEY

                       Plaintiff,                  MIDDLESEX COUNTY - LAW DIV.

  vs.                                                    CIVIL ACTION

  WAL-MART STORES, INC., WAL-                      DOCKET NO: MID-L-4820-20
  MART ASSOCIATES, INC., WAL-
  MART SUPERCENTER and JOHN
  DOES 1-5 AND 6-10,

                       Defendants.                 SUMMONS



From The State of New Jersey to the Defendant Named Above:

        The plaintiff, named above, has filed a lawsuit against you in the Superior Court of New
Jersey. The complaint attached to this summons states the basis for this lawsuit. If you dispute
this complaint, you or your attorney must file a written answer or motion and proof of service
with the deputy clerk of the Superior Court in the county listed above within 35 days from the
date you received this summons, not counting the date you received it. (A directory of the
addresses of each deputy clerk of the Superior Court is available in the Civil Division
Management Office in the county listed above and online at http://www.judiciary.state.nj.us/pro
se/10153_deptyclerklawref.pdf) If the complaint is one in foreclosure, then you must file your
written answer or motion and proof of service with the Clerk of the Superior Court, Hughes
Justice Complex, P.O. Box 971, Trenton, NJ 08625-0971. A filing fee payable to the Treasurer,
State of New Jersey and a completed Case Information Statement (available from the deputy
clerk of the Superior Court) must accompany your answer or motion when it is filed. You must
also send a copy of your answer or motion to plaintiffs’ attorney whose name and address appear
above, or to plaintiff, if no attorney is named above. A telephone call will not protect your rights;
you must file and serve a written answer or motion (with fee of $175.00 and completed Case
Information Statement) if you want the court to hear your defense.

    If you do not file and serve a written answer or motion within 35 days, the court may enter a
judgment against you for the relief plaintiff demands, plus interest and costs of suit. If judgment
is entered against you, the Sheriff may seize your money, wages or property to pay all or part of
the judgment.
Case 2:20-cv-12251-JMV-JBC Document 1-1 Filed 09/02/20 Page 7 of 73 PageID: 13




    If you cannot afford an attorney, you may call the Legal Services office in the county where
you live or the Legal Services of New Jersey Statewide Hotline at 1-888-LSNJ-LAW (1-888-
576-5529). If you do not have an attorney and are not eligible for free legal assistance, you may
obtain a referral to an attorney by calling one of the Lawyer Referral Services. A directory with
contact information for local Legal Services Offices and Lawyer Referral Services is available in
the Civil Division Management Office in the county listed above and online at
http://www.judiciary.state.nj.us/prose/10153_deptyclerklawref.pdf


                                                            /s/ Michelle M. Smith
                                                            Clerk of the Superior Court
DATED: July 30, 2020

Name of Defendant to be Served:              Wal-Mart Stores, Inc.

Address of Defendant to be Served:           1050 West Edgar Road
                                             Linden, New Jersey 07036
Case 2:20-cv-12251-JMV-JBC Document 1-1 Filed 09/02/20 Page 8 of 73 PageID: 14




ATLANTIC COUNTY:                         LAWYER REFERRAL
Deputy Clerk of the Superior Court       (609) 345-3444
Civil Division, Direct Filing            LEGAL SERVICES
1201 Bacharach Blvd., First Fl.          (609) 348-4200
Atlantic City, NJ 08401

BERGEN COUNTY:                           LAWYER REFERRAL
Deputy Clerk of the Superior Court       (201) 488-0044
Civil Division, Room 115                 LEGAL SERVICES
Justice Center, 10 Main St.              (201) 487-2166
Hackensack, NJ 07601

BURLINGTON COUNTY:                       LAWYER REFERRAL
Deputy Clerk of the Superior Court       (609) 261-4862
Central Processing Office                LEGAL SERVICES
Attn: Judicial Intake                    (800) 496-4570
First Fl., Courts Facility
49 Rancocas Road
Mt. Holly, NJ 08060

CAMDEN COUNTY:                           LAWYER REFERRAL
Deputy Clerk of the Superior Court       (856) 964-4520
Civil Processing Office                  LEGAL SERVICES
Hall of Justice                          (856) 964-2010
1st Fl., Suite 150
101 South 5th Street
Camden, NJ 08103

CAPE MAY COUNTY:                         LAWYER REFERRAL
Deputy Clerk of the Superior Court       (609) 463-0313
9 N. Main Street                         LEGAL SERVICES
Cape May Courthouse, NJ 08210            (609) 465-3001

CUMBERLAND COUNTY:                       LAWYER REFERRAL
Deputy Clerk of the Superior Court       (856) 692-6207
Civil Case Management Office             LEGAL SERVICES
Broad & Fayette Streets                  (856) 451-0003
P.O. Box 10
Bridgeton, NJ 08302

ESSEX COUNTY:                            LAWYER REFERRAL
Deputy Clerk of the Superior Court       (973) 622-6204
Civil Customer Service                   LEGAL SERVICES
Hall of Records, Room 201                (973) 624-4500
465 Dr. Martin Luther King Jr. Blvd.
Newark, NJ 07102

GLOUCESTER COUNTY:                       LAWYER REFERRAL
Deputy Clerk of the Superior Court       (856) 848-4589
Civil Case Management Office             LEGAL SERVICES
Attn: Intake                             (856) 848-5360
First Fl. Court House
Woodbury, NJ 08096

HUDSON COUNTY:                           LAWYER REFERRAL
Deputy Clerk of the Superior Court       (201) 798-2727
Superior Court, Civil Records Dept.      LEGAL SERVICES
Brennan Court House – 1st Floor          (201) 792-6363
583 Newark Avenue
Jersey City, NJ 07306
Case 2:20-cv-12251-JMV-JBC Document 1-1 Filed 09/02/20 Page 9 of 73 PageID: 15



HUNTERDON COUNTY:                        LAWYER REFERRAL
Deputy Clerk of the Superior Court       (908) 735-2611
Civil Division                           LEGAL SERVICES
65 Park Avenue                           (908) 782-7979
Flemington, NJ 08822

MERCER COUNTY:                           LAWYER REFERRAL
Deputy Clerk of the Superior Court       (609) 585-6200
Local Filing Office, Courthouse          LEGAL SERVICES
175 S. Broad Street, P.O. Box 8068       (609) 695-6249
Trenton, NJ 08650

MIDDLESEX COUNTY:                        LAWYER REFERRAL
Deputy Clerk of the Superior Court       (732) 828-0053
Middlesex Vicinage                       LEGAL SERVICES
2nd Floor – Tower                        (732) 866-0020
56 Paterson Street
New Brunswick, NJ 08903

MONMOUTH COUNTY:                         LAWYER REFERRAL
Deputy Clerk of the Superior Court       (732) 431-5544
Court House                              LEGAL SERVICES
71 Monument Park                         (732) 866-0020
P.O. Box 1269
Freehold, NJ 07728

MORRIS COUNTY:                           LAWYER REFERRAL
Deputy Clerk of the Superior Court       (973) 267-5882
Civil Division                           LEGAL SERVICES
Washington and Court Streets             (973) 285-6911
P.O. Box 910
Morristown, NJ 07963

OCEAN COUNTY:                            LAWYER REFERRAL
Deputy Clerk of the Superior Court       (732) 240-3666
Court House, Room 119                    LEGAL SERVICES
118 Washington Street                    (732) 341-2727
Toms River, NJ 08754

PASSAIC COUNTY:                          LAWYER REFERRAL
Deputy Clerk of the Superior Court       (973) 278-9223
Civil Division                           LEGAL SERVICES
Court House                              (973) 523-2900
77 Hamilton Street
Paterson, NJ 07505

SALEM COUNTY:                            LAWYER REFERRAL
Deputy Clerk of the Superior Court       (856) 678-8363
92 Market Street                         LEGAL SERVICES
P.O. Box 29                              (856) 451-0003
Salem, NJ 08079

SOMERSET COUNTY:                         LAWYER REFERRAL
Deputy Clerk of the Superior Court       (908) 685-2323
Civil Division                           LEGAL SERVICES
P.O. Box 3000                            (908) 231-0840
40 North Bridge Street
Somerville, NJ 08876

SUSSEX COUNTY:                           LAWYER REFERRAL
Deputy Clerk of the Superior Court       (973) 267-5882
Sussex County Judicial Center            LEGAL SERVICES
43-47 High Street                        (973) 383-7400
Newton, NJ 07860
Case 2:20-cv-12251-JMV-JBC Document 1-1 Filed 09/02/20 Page 10 of 73 PageID: 16




 UNION COUNTY:                            LAWYER REFERRAL
 Deputy Clerk of the Superior Court       (908) 353-4715
 1st Fl., Court House                     LEGAL SERVICES
 2 Broad Street                           (908) 354-4340
 Elizabeth, NJ 07207

 WARREN COUNTY:                           LAWYER REFERRAL
 Deputy Clerk of the Superior Court       (973) 267-5882
 Civil Division Office                    LEGAL SERVICES
 Court House                              (973) 475-2010
 413 Second Street
 Belvedere, NJ 07823
   Case 2:20-cv-12251-JMV-JBC Document 1-1 Filed 09/02/20 Page 11 of 73 PageID: 17


                     Costello & Mains, LLC         Counselors at Law

Kevin M. Costello◊                                                              Michael J. Reilly +
Deborah L. Mains○                                                               Marisa J. Hermanovich □
Daniel T. Silverman□                                                            Jacquelyn R. Matchett □
Drake P. Bearden, Jr. ◊□                                                        Christopher M. Emrich □
                                                                                Alicia R. Ivory□
◊CERTIFIED BY THE SUPREME COURT OF
NEW JERSEY AS A CIVIL TRIAL ATTORNEY
                                                                                Miriam Edelstein ○□

o Member of the New Jersey, New York Bars.
+ Member of the New Jersey Bar
                                                                                www.CostelloMains.com
□ Member of the New Jersey, Pennsylvania Bars                                   (856) 727-9700
                                                                                (856) 727-9797 (fax)

                                                       July 30, 2020

     VIA PROCESS SERVER
     Wal-Mart Associates, Inc.
     1050 West Edgar Road
     Linden, New Jersey 07036

               Re:                 Tommy Rowe v. Wal-Mart Stores, Inc. et al.
                                   Docket No.: MID-L-4820-20

     To Whom It May Concern:

            Enclosed for service upon you please find the following: Summons and Complaint; Case
     Information Statement; track assignment; Plaintiff’s First Set of Interrogatories to Defendants
     and Plaintiff’s First Request for Production of Documents to Defendants, in the above matter.

               Thank you.

                                                     Very truly yours,

                                                COSTELLO & MAINS, LLC


                                            By:    /s/ Jacquelyn R. Matchett
                                                   Jacquelyn R. Matchett
     JRM/lms
     Enclosures
     cc: Tommy Rowe




                          18000 Horizon Way, Suite 800, Mt. Laurel, NJ 08054
   Case 2:20-cv-12251-JMV-JBC Document 1-1 Filed 09/02/20 Page 12 of 73 PageID: 18


                     Costello & Mains, LLC      Counselors at Law

Kevin M. Costello◊                                                               Michael J. Reilly +
Deborah L. Mains○                                                                Marisa J. Hermanovich □
Daniel T. Silverman□                                                             Jacquelyn R. Matchett □
Drake P. Bearden, Jr. ◊□                                                         Christopher M. Emrich □
                                                                                 Alicia R. Ivory□
◊CERTIFIED BY THE SUPREME COURT OF
NEW JERSEY AS A CIVIL TRIAL ATTORNEY
                                                                                 Miriam Edelstein ○□

o Member of the New Jersey, New York Bars.
+ Member of the New Jersey Bar
                                                                                 www.CostelloMains.com
□ Member of the New Jersey, Pennsylvania Bars                                    (856) 727-9700
                                                                                 (856) 727-9797 (fax)

                                                    July 30, 2020

     VIA PROCESS SERVER
     Wal-Mart Associates, Inc.
     1050 West Edgar Road
     Linden, New Jersey 07036

               Re:       Tommy Rowe v. Wal-Mart Stores, Inc. et al.
                         Docket No.: MID-L-4820-20

     To Whom It May Concern:

             Please be advised that this office represents the interests of the above-named plaintiff in
     this action.

              The term “you,” “your” or “yours” as used herein shall refer to you (the recipient of this
     letter), as well as any and all named defendants in this matter, its affiliates and/or subsidiaries, its
     employees, representatives and/or agents and officials, as well as any and all individuals
     responsible for the custody and control of the below information, including but not limited to
     those individual’s administrative assistants, secretaries, agents, employees, information
     technology personnel and third-party vendors.

             You are directed from this point forward to prevent any “spoliation”, defined as
     alteration, change, updating, periodic destruction of, editing or deletion of, any of the
     information which is set forth hereafter.

             If you cause any such alteration, destruction or change, directed or allow it to occur, you
     will be potentially charged with discovery rule violations for which sanctions may be imposed.
     Further, the Complaint may be amended to add purposeful and/or reckless or negligent
     destruction or spoliation of evidence. Finally, we may ask for specific instructions to the jury to
     find certain facts to your disadvantage by virtue of the destroyed or inaccessible evidence.



                          18000 Horizon Way, Suite 800, Mt. Laurel, NJ 08054
Case 2:20-cv-12251-JMV-JBC Document 1-1 Filed 09/02/20 Page 13 of 73 PageID: 19
 July 30, 2020
 Page 2 of 3

 Electronically Stored Information

         In terms of electronically stored information, you are directed to prevent any destructive,
 alterative or other change to any web pages, virtual profiles or identities (including but not
 limited to Myspace, Facebook, Instagram, Pinterest, Twitter, Tumblr, LinkedIn, Google Plus+,
 Flickr, Vine, About.me, ask.fm etc. or any other social media-based web profile or networking
 site account.), emails, voice messages, text messages, instant messages or messaging systems,
 pertaining in any way to this controversy or to the parties or witnesses, recordings, digital
 recordings, media images and videos, temporary memory, memory sticks, portable memory
 devices, laptops or computers, CDs, DVDs, USB devices, databases, computer activity logs,
 internet browsing history (including cookies), network access and server activity logs, word
 processing files and file fragments, back-up and archival files, imaging and facsimile files,
 electronic calendar and scheduling program files and file fragments as well as any other contact
 and relationship management data (e.g., Outlook, ACT!), electronic spreadsheet files and file
 fragments, related to this matter. This includes a request that such information not be modified,
 altered or deleted as a result of data compression or disk fragmentation (or other optimizations
 procedures), which processes you are hereby directed to suspend until such time as that data can
 be preserved, copied and produced.

          You are directed not modify, alter or delete—or allow modifications, alterations or
 deletions to be made to—any such electronically stored information unless an exact replica or
 “mirror image” has been made and will preserved and made accessible for purposes of discovery
 in this litigation and unless, in addition, an activity log of all document modifications already
 made to any electronically stored information is maintained.

        Electronic documents and the storage media on which they reside contain relevant,
 discoverable information beyond that which may be found in printed documents. Therefore, even
 where a paper copy exists, we will seek all documents in their electronic form along with
 information about those documents contained on the media. We also will seek paper printouts of
 only those documents that contain unique information after they were printed out (such as paper
 documents containing handwriting, signatures, marginalia, drawings, annotations, highlighting
 and redactions) along with any paper documents for which no corresponding electronic files
 exist.

         You are further directed to preserve and not destroy all passwords, decryption procedures
 (including, if necessary, the software to decrypt the files); network access codes, manuals,
 tutorials, written instructions, decompression or reconstruction software, and any and all other
 information and things necessary to access, view and (if necessary) reconstruct the electronic
 data we will request through discovery.

 Paper Information

        In terms of paper information, you are directed to preserve any and all contracts and
 contract drafts, emails, memos and drafts of memos, handbooks (past and present), policies (past
 and present) and drafts, employment files, pay stubs or duplicates, spreadsheets, lists, documents,




                 18000 Horizon Way, Suite 800, Mt. Laurel, NJ 08054
Case 2:20-cv-12251-JMV-JBC Document 1-1 Filed 09/02/20 Page 14 of 73 PageID: 20
 July 30, 2020
 Page 3 of 3

 notes, correspondence, photographs, investigative information or other documents which pertain
 in any way to the controversy, parties or witnesses in this matter.

                 Please be guided accordingly.


                                         Very truly yours,

                                  COSTELLO & MAINS, LLC


                               By:    /s/ Jacquelyn R. Matchett
                                      Jacquelyn R. Matchett
 JRM/lms




                 18000 Horizon Way, Suite 800, Mt. Laurel, NJ 08054
Case 2:20-cv-12251-JMV-JBC Document 1-1 Filed 09/02/20 Page 15 of 73 PageID: 21




 COSTELLO & MAINS, LLC
 By: Jacquelyn R. Matchett
 Attorney I.D. No. 107622014
 18000 Horizon Way, Suite 800
 Mount Laurel, NJ 08054
 (856) 727-9700
 Attorneys for Plaintiff



  TOMMY ROWE,                                       SUPERIOR COURT OF NEW JERSEY

                        Plaintiff,                  MIDDLESEX COUNTY - LAW DIV.

  vs.                                                     CIVIL ACTION

  WAL-MART STORES, INC., WAL-                       DOCKET NO: MID-L-4820-20
  MART ASSOCIATES, INC., WAL-
  MART SUPERCENTER and JOHN
  DOES 1-5 AND 6-10,

                        Defendants.                 SUMMONS



 From The State of New Jersey to the Defendant Named Above:

         The plaintiff, named above, has filed a lawsuit against you in the Superior Court of New
 Jersey. The complaint attached to this summons states the basis for this lawsuit. If you dispute
 this complaint, you or your attorney must file a written answer or motion and proof of service
 with the deputy clerk of the Superior Court in the county listed above within 35 days from the
 date you received this summons, not counting the date you received it. (A directory of the
 addresses of each deputy clerk of the Superior Court is available in the Civil Division
 Management Office in the county listed above and online at http://www.judiciary.state.nj.us/pro
 se/10153_deptyclerklawref.pdf) If the complaint is one in foreclosure, then you must file your
 written answer or motion and proof of service with the Clerk of the Superior Court, Hughes
 Justice Complex, P.O. Box 971, Trenton, NJ 08625-0971. A filing fee payable to the Treasurer,
 State of New Jersey and a completed Case Information Statement (available from the deputy
 clerk of the Superior Court) must accompany your answer or motion when it is filed. You must
 also send a copy of your answer or motion to plaintiffs’ attorney whose name and address appear
 above, or to plaintiff, if no attorney is named above. A telephone call will not protect your rights;
 you must file and serve a written answer or motion (with fee of $175.00 and completed Case
 Information Statement) if you want the court to hear your defense.

     If you do not file and serve a written answer or motion within 35 days, the court may enter a
 judgment against you for the relief plaintiff demands, plus interest and costs of suit. If judgment
 is entered against you, the Sheriff may seize your money, wages or property to pay all or part of
 the judgment.
Case 2:20-cv-12251-JMV-JBC Document 1-1 Filed 09/02/20 Page 16 of 73 PageID: 22




     If you cannot afford an attorney, you may call the Legal Services office in the county where
 you live or the Legal Services of New Jersey Statewide Hotline at 1-888-LSNJ-LAW (1-888-
 576-5529). If you do not have an attorney and are not eligible for free legal assistance, you may
 obtain a referral to an attorney by calling one of the Lawyer Referral Services. A directory with
 contact information for local Legal Services Offices and Lawyer Referral Services is available in
 the Civil Division Management Office in the county listed above and online at
 http://www.judiciary.state.nj.us/prose/10153_deptyclerklawref.pdf


                                                             /s/ Michelle M. Smith
                                                             Clerk of the Superior Court
 DATED: July 30, 2020

 Name of Defendant to be Served:              Wal-Mart Associates, Inc.

 Address of Defendant to be Served:           1050 West Edgar Road
                                              Linden, New Jersey 07036
Case 2:20-cv-12251-JMV-JBC Document 1-1 Filed 09/02/20 Page 17 of 73 PageID: 23




 ATLANTIC COUNTY:                         LAWYER REFERRAL
 Deputy Clerk of the Superior Court       (609) 345-3444
 Civil Division, Direct Filing            LEGAL SERVICES
 1201 Bacharach Blvd., First Fl.          (609) 348-4200
 Atlantic City, NJ 08401

 BERGEN COUNTY:                           LAWYER REFERRAL
 Deputy Clerk of the Superior Court       (201) 488-0044
 Civil Division, Room 115                 LEGAL SERVICES
 Justice Center, 10 Main St.              (201) 487-2166
 Hackensack, NJ 07601

 BURLINGTON COUNTY:                       LAWYER REFERRAL
 Deputy Clerk of the Superior Court       (609) 261-4862
 Central Processing Office                LEGAL SERVICES
 Attn: Judicial Intake                    (800) 496-4570
 First Fl., Courts Facility
 49 Rancocas Road
 Mt. Holly, NJ 08060

 CAMDEN COUNTY:                           LAWYER REFERRAL
 Deputy Clerk of the Superior Court       (856) 964-4520
 Civil Processing Office                  LEGAL SERVICES
 Hall of Justice                          (856) 964-2010
 1st Fl., Suite 150
 101 South 5th Street
 Camden, NJ 08103

 CAPE MAY COUNTY:                         LAWYER REFERRAL
 Deputy Clerk of the Superior Court       (609) 463-0313
 9 N. Main Street                         LEGAL SERVICES
 Cape May Courthouse, NJ 08210            (609) 465-3001

 CUMBERLAND COUNTY:                       LAWYER REFERRAL
 Deputy Clerk of the Superior Court       (856) 692-6207
 Civil Case Management Office             LEGAL SERVICES
 Broad & Fayette Streets                  (856) 451-0003
 P.O. Box 10
 Bridgeton, NJ 08302

 ESSEX COUNTY:                            LAWYER REFERRAL
 Deputy Clerk of the Superior Court       (973) 622-6204
 Civil Customer Service                   LEGAL SERVICES
 Hall of Records, Room 201                (973) 624-4500
 465 Dr. Martin Luther King Jr. Blvd.
 Newark, NJ 07102

 GLOUCESTER COUNTY:                       LAWYER REFERRAL
 Deputy Clerk of the Superior Court       (856) 848-4589
 Civil Case Management Office             LEGAL SERVICES
 Attn: Intake                             (856) 848-5360
 First Fl. Court House
 Woodbury, NJ 08096

 HUDSON COUNTY:                           LAWYER REFERRAL
 Deputy Clerk of the Superior Court       (201) 798-2727
 Superior Court, Civil Records Dept.      LEGAL SERVICES
 Brennan Court House – 1st Floor          (201) 792-6363
 583 Newark Avenue
 Jersey City, NJ 07306
Case 2:20-cv-12251-JMV-JBC Document 1-1 Filed 09/02/20 Page 18 of 73 PageID: 24



 HUNTERDON COUNTY:                        LAWYER REFERRAL
 Deputy Clerk of the Superior Court       (908) 735-2611
 Civil Division                           LEGAL SERVICES
 65 Park Avenue                           (908) 782-7979
 Flemington, NJ 08822

 MERCER COUNTY:                           LAWYER REFERRAL
 Deputy Clerk of the Superior Court       (609) 585-6200
 Local Filing Office, Courthouse          LEGAL SERVICES
 175 S. Broad Street, P.O. Box 8068       (609) 695-6249
 Trenton, NJ 08650

 MIDDLESEX COUNTY:                        LAWYER REFERRAL
 Deputy Clerk of the Superior Court       (732) 828-0053
 Middlesex Vicinage                       LEGAL SERVICES
 2nd Floor – Tower                        (732) 866-0020
 56 Paterson Street
 New Brunswick, NJ 08903

 MONMOUTH COUNTY:                         LAWYER REFERRAL
 Deputy Clerk of the Superior Court       (732) 431-5544
 Court House                              LEGAL SERVICES
 71 Monument Park                         (732) 866-0020
 P.O. Box 1269
 Freehold, NJ 07728

 MORRIS COUNTY:                           LAWYER REFERRAL
 Deputy Clerk of the Superior Court       (973) 267-5882
 Civil Division                           LEGAL SERVICES
 Washington and Court Streets             (973) 285-6911
 P.O. Box 910
 Morristown, NJ 07963

 OCEAN COUNTY:                            LAWYER REFERRAL
 Deputy Clerk of the Superior Court       (732) 240-3666
 Court House, Room 119                    LEGAL SERVICES
 118 Washington Street                    (732) 341-2727
 Toms River, NJ 08754

 PASSAIC COUNTY:                          LAWYER REFERRAL
 Deputy Clerk of the Superior Court       (973) 278-9223
 Civil Division                           LEGAL SERVICES
 Court House                              (973) 523-2900
 77 Hamilton Street
 Paterson, NJ 07505

 SALEM COUNTY:                            LAWYER REFERRAL
 Deputy Clerk of the Superior Court       (856) 678-8363
 92 Market Street                         LEGAL SERVICES
 P.O. Box 29                              (856) 451-0003
 Salem, NJ 08079

 SOMERSET COUNTY:                         LAWYER REFERRAL
 Deputy Clerk of the Superior Court       (908) 685-2323
 Civil Division                           LEGAL SERVICES
 P.O. Box 3000                            (908) 231-0840
 40 North Bridge Street
 Somerville, NJ 08876

 SUSSEX COUNTY:                           LAWYER REFERRAL
 Deputy Clerk of the Superior Court       (973) 267-5882
 Sussex County Judicial Center            LEGAL SERVICES
 43-47 High Street                        (973) 383-7400
 Newton, NJ 07860
Case 2:20-cv-12251-JMV-JBC Document 1-1 Filed 09/02/20 Page 19 of 73 PageID: 25




 UNION COUNTY:                            LAWYER REFERRAL
 Deputy Clerk of the Superior Court       (908) 353-4715
 1st Fl., Court House                     LEGAL SERVICES
 2 Broad Street                           (908) 354-4340
 Elizabeth, NJ 07207

 WARREN COUNTY:                           LAWYER REFERRAL
 Deputy Clerk of the Superior Court       (973) 267-5882
 Civil Division Office                    LEGAL SERVICES
 Court House                              (973) 475-2010
 413 Second Street
 Belvedere, NJ 07823
   Case 2:20-cv-12251-JMV-JBC Document 1-1 Filed 09/02/20 Page 20 of 73 PageID: 26


                     Costello & Mains, LLC         Counselors at Law

Kevin M. Costello◊                                                              Michael J. Reilly +
Deborah L. Mains○                                                               Marisa J. Hermanovich □
Daniel T. Silverman□                                                            Jacquelyn R. Matchett □
Drake P. Bearden, Jr. ◊□                                                        Christopher M. Emrich □
                                                                                Alicia R. Ivory□
◊CERTIFIED BY THE SUPREME COURT OF
NEW JERSEY AS A CIVIL TRIAL ATTORNEY
                                                                                Miriam Edelstein ○□

o Member of the New Jersey, New York Bars.
+ Member of the New Jersey Bar
                                                                                www.CostelloMains.com
□ Member of the New Jersey, Pennsylvania Bars                                   (856) 727-9700
                                                                                (856) 727-9797 (fax)

                                                       July 30, 2020

     VIA PROCESS SERVER
     Wal-Mart Supercenter
     1050 West Edgar Road
     Linden, New Jersey 07036

               Re:                 Tommy Rowe v. Wal-Mart Stores, Inc. et al.
                                   Docket No.: MID-L-4820-20

     To Whom It May Concern:

            Enclosed for service upon you please find the following: Summons and Complaint; Case
     Information Statement; track assignment; Plaintiff’s First Set of Interrogatories to Defendants
     and Plaintiff’s First Request for Production of Documents to Defendants, in the above matter.

               Thank you.

                                                     Very truly yours,

                                                COSTELLO & MAINS, LLC


                                            By:    /s/ Jacquelyn R. Matchett
                                                   Jacquelyn R. Matchett
     JRM/lms
     Enclosures
     cc: Tommy Rowe




                          18000 Horizon Way, Suite 800, Mt. Laurel, NJ 08054
   Case 2:20-cv-12251-JMV-JBC Document 1-1 Filed 09/02/20 Page 21 of 73 PageID: 27


                     Costello & Mains, LLC      Counselors at Law

Kevin M. Costello◊                                                               Michael J. Reilly +
Deborah L. Mains○                                                                Marisa J. Hermanovich □
Daniel T. Silverman□                                                             Jacquelyn R. Matchett □
Drake P. Bearden, Jr. ◊□                                                         Christopher M. Emrich □
                                                                                 Alicia R. Ivory□
◊CERTIFIED BY THE SUPREME COURT OF
NEW JERSEY AS A CIVIL TRIAL ATTORNEY
                                                                                 Miriam Edelstein ○□

o Member of the New Jersey, New York Bars.
+ Member of the New Jersey Bar
                                                                                 www.CostelloMains.com
□ Member of the New Jersey, Pennsylvania Bars                                    (856) 727-9700
                                                                                 (856) 727-9797 (fax)

                                                    July 30, 2020

     VIA PROCESS SERVER
     Wal-Mart Supercenter
     1050 West Edgar Road
     Linden, New Jersey 07036

               Re:       Tommy Rowe v. Wal-Mart Stores, Inc. et al.
                         Docket No.: MID-L-4820-20

     To Whom It May Concern:

             Please be advised that this office represents the interests of the above-named plaintiff in
     this action.

              The term “you,” “your” or “yours” as used herein shall refer to you (the recipient of this
     letter), as well as any and all named defendants in this matter, its affiliates and/or subsidiaries, its
     employees, representatives and/or agents and officials, as well as any and all individuals
     responsible for the custody and control of the below information, including but not limited to
     those individual’s administrative assistants, secretaries, agents, employees, information
     technology personnel and third-party vendors.

             You are directed from this point forward to prevent any “spoliation”, defined as
     alteration, change, updating, periodic destruction of, editing or deletion of, any of the
     information which is set forth hereafter.

             If you cause any such alteration, destruction or change, directed or allow it to occur, you
     will be potentially charged with discovery rule violations for which sanctions may be imposed.
     Further, the Complaint may be amended to add purposeful and/or reckless or negligent
     destruction or spoliation of evidence. Finally, we may ask for specific instructions to the jury to
     find certain facts to your disadvantage by virtue of the destroyed or inaccessible evidence.



                          18000 Horizon Way, Suite 800, Mt. Laurel, NJ 08054
Case 2:20-cv-12251-JMV-JBC Document 1-1 Filed 09/02/20 Page 22 of 73 PageID: 28
 July 30, 2020
 Page 2 of 3

 Electronically Stored Information

         In terms of electronically stored information, you are directed to prevent any destructive,
 alterative or other change to any web pages, virtual profiles or identities (including but not
 limited to Myspace, Facebook, Instagram, Pinterest, Twitter, Tumblr, LinkedIn, Google Plus+,
 Flickr, Vine, About.me, ask.fm etc. or any other social media-based web profile or networking
 site account.), emails, voice messages, text messages, instant messages or messaging systems,
 pertaining in any way to this controversy or to the parties or witnesses, recordings, digital
 recordings, media images and videos, temporary memory, memory sticks, portable memory
 devices, laptops or computers, CDs, DVDs, USB devices, databases, computer activity logs,
 internet browsing history (including cookies), network access and server activity logs, word
 processing files and file fragments, back-up and archival files, imaging and facsimile files,
 electronic calendar and scheduling program files and file fragments as well as any other contact
 and relationship management data (e.g., Outlook, ACT!), electronic spreadsheet files and file
 fragments, related to this matter. This includes a request that such information not be modified,
 altered or deleted as a result of data compression or disk fragmentation (or other optimizations
 procedures), which processes you are hereby directed to suspend until such time as that data can
 be preserved, copied and produced.

          You are directed not modify, alter or delete—or allow modifications, alterations or
 deletions to be made to—any such electronically stored information unless an exact replica or
 “mirror image” has been made and will preserved and made accessible for purposes of discovery
 in this litigation and unless, in addition, an activity log of all document modifications already
 made to any electronically stored information is maintained.

        Electronic documents and the storage media on which they reside contain relevant,
 discoverable information beyond that which may be found in printed documents. Therefore, even
 where a paper copy exists, we will seek all documents in their electronic form along with
 information about those documents contained on the media. We also will seek paper printouts of
 only those documents that contain unique information after they were printed out (such as paper
 documents containing handwriting, signatures, marginalia, drawings, annotations, highlighting
 and redactions) along with any paper documents for which no corresponding electronic files
 exist.

         You are further directed to preserve and not destroy all passwords, decryption procedures
 (including, if necessary, the software to decrypt the files); network access codes, manuals,
 tutorials, written instructions, decompression or reconstruction software, and any and all other
 information and things necessary to access, view and (if necessary) reconstruct the electronic
 data we will request through discovery.

 Paper Information

        In terms of paper information, you are directed to preserve any and all contracts and
 contract drafts, emails, memos and drafts of memos, handbooks (past and present), policies (past
 and present) and drafts, employment files, pay stubs or duplicates, spreadsheets, lists, documents,




                 18000 Horizon Way, Suite 800, Mt. Laurel, NJ 08054
Case 2:20-cv-12251-JMV-JBC Document 1-1 Filed 09/02/20 Page 23 of 73 PageID: 29
 July 30, 2020
 Page 3 of 3

 notes, correspondence, photographs, investigative information or other documents which pertain
 in any way to the controversy, parties or witnesses in this matter.

                 Please be guided accordingly.


                                         Very truly yours,

                                  COSTELLO & MAINS, LLC


                               By:    /s/ Jacquelyn R. Matchett
                                      Jacquelyn R. Matchett
 JRM/lms




                 18000 Horizon Way, Suite 800, Mt. Laurel, NJ 08054
Case 2:20-cv-12251-JMV-JBC Document 1-1 Filed 09/02/20 Page 24 of 73 PageID: 30




 COSTELLO & MAINS, LLC
 By: Jacquelyn R. Matchett
 Attorney I.D. No. 107622014
 18000 Horizon Way, Suite 800
 Mount Laurel, NJ 08054
 (856) 727-9700
 Attorneys for Plaintiff



  TOMMY ROWE,                                       SUPERIOR COURT OF NEW JERSEY

                        Plaintiff,                  MIDDLESEX COUNTY - LAW DIV.

  vs.                                                     CIVIL ACTION

  WAL-MART STORES, INC., WAL-                       DOCKET NO: MID-L-4820-20
  MART ASSOCIATES, INC., WAL-
  MART SUPERCENTER and JOHN
  DOES 1-5 AND 6-10,

                        Defendants.                 SUMMONS



 From The State of New Jersey to the Defendant Named Above:

         The plaintiff, named above, has filed a lawsuit against you in the Superior Court of New
 Jersey. The complaint attached to this summons states the basis for this lawsuit. If you dispute
 this complaint, you or your attorney must file a written answer or motion and proof of service
 with the deputy clerk of the Superior Court in the county listed above within 35 days from the
 date you received this summons, not counting the date you received it. (A directory of the
 addresses of each deputy clerk of the Superior Court is available in the Civil Division
 Management Office in the county listed above and online at http://www.judiciary.state.nj.us/pro
 se/10153_deptyclerklawref.pdf) If the complaint is one in foreclosure, then you must file your
 written answer or motion and proof of service with the Clerk of the Superior Court, Hughes
 Justice Complex, P.O. Box 971, Trenton, NJ 08625-0971. A filing fee payable to the Treasurer,
 State of New Jersey and a completed Case Information Statement (available from the deputy
 clerk of the Superior Court) must accompany your answer or motion when it is filed. You must
 also send a copy of your answer or motion to plaintiffs’ attorney whose name and address appear
 above, or to plaintiff, if no attorney is named above. A telephone call will not protect your rights;
 you must file and serve a written answer or motion (with fee of $175.00 and completed Case
 Information Statement) if you want the court to hear your defense.

     If you do not file and serve a written answer or motion within 35 days, the court may enter a
 judgment against you for the relief plaintiff demands, plus interest and costs of suit. If judgment
 is entered against you, the Sheriff may seize your money, wages or property to pay all or part of
 the judgment.
Case 2:20-cv-12251-JMV-JBC Document 1-1 Filed 09/02/20 Page 25 of 73 PageID: 31




     If you cannot afford an attorney, you may call the Legal Services office in the county where
 you live or the Legal Services of New Jersey Statewide Hotline at 1-888-LSNJ-LAW (1-888-
 576-5529). If you do not have an attorney and are not eligible for free legal assistance, you may
 obtain a referral to an attorney by calling one of the Lawyer Referral Services. A directory with
 contact information for local Legal Services Offices and Lawyer Referral Services is available in
 the Civil Division Management Office in the county listed above and online at
 http://www.judiciary.state.nj.us/prose/10153_deptyclerklawref.pdf


                                                             /s/ Michelle M. Smith
                                                             Clerk of the Superior Court
 DATED: July 30, 2020

 Name of Defendant to be Served:              Wal-Mart Supercenter

 Address of Defendant to be Served:           1050 West Edgar Road
                                              Linden, New Jersey 07036
Case 2:20-cv-12251-JMV-JBC Document 1-1 Filed 09/02/20 Page 26 of 73 PageID: 32




 ATLANTIC COUNTY:                         LAWYER REFERRAL
 Deputy Clerk of the Superior Court       (609) 345-3444
 Civil Division, Direct Filing            LEGAL SERVICES
 1201 Bacharach Blvd., First Fl.          (609) 348-4200
 Atlantic City, NJ 08401

 BERGEN COUNTY:                           LAWYER REFERRAL
 Deputy Clerk of the Superior Court       (201) 488-0044
 Civil Division, Room 115                 LEGAL SERVICES
 Justice Center, 10 Main St.              (201) 487-2166
 Hackensack, NJ 07601

 BURLINGTON COUNTY:                       LAWYER REFERRAL
 Deputy Clerk of the Superior Court       (609) 261-4862
 Central Processing Office                LEGAL SERVICES
 Attn: Judicial Intake                    (800) 496-4570
 First Fl., Courts Facility
 49 Rancocas Road
 Mt. Holly, NJ 08060

 CAMDEN COUNTY:                           LAWYER REFERRAL
 Deputy Clerk of the Superior Court       (856) 964-4520
 Civil Processing Office                  LEGAL SERVICES
 Hall of Justice                          (856) 964-2010
 1st Fl., Suite 150
 101 South 5th Street
 Camden, NJ 08103

 CAPE MAY COUNTY:                         LAWYER REFERRAL
 Deputy Clerk of the Superior Court       (609) 463-0313
 9 N. Main Street                         LEGAL SERVICES
 Cape May Courthouse, NJ 08210            (609) 465-3001

 CUMBERLAND COUNTY:                       LAWYER REFERRAL
 Deputy Clerk of the Superior Court       (856) 692-6207
 Civil Case Management Office             LEGAL SERVICES
 Broad & Fayette Streets                  (856) 451-0003
 P.O. Box 10
 Bridgeton, NJ 08302

 ESSEX COUNTY:                            LAWYER REFERRAL
 Deputy Clerk of the Superior Court       (973) 622-6204
 Civil Customer Service                   LEGAL SERVICES
 Hall of Records, Room 201                (973) 624-4500
 465 Dr. Martin Luther King Jr. Blvd.
 Newark, NJ 07102

 GLOUCESTER COUNTY:                       LAWYER REFERRAL
 Deputy Clerk of the Superior Court       (856) 848-4589
 Civil Case Management Office             LEGAL SERVICES
 Attn: Intake                             (856) 848-5360
 First Fl. Court House
 Woodbury, NJ 08096

 HUDSON COUNTY:                           LAWYER REFERRAL
 Deputy Clerk of the Superior Court       (201) 798-2727
 Superior Court, Civil Records Dept.      LEGAL SERVICES
 Brennan Court House – 1st Floor          (201) 792-6363
 583 Newark Avenue
 Jersey City, NJ 07306
Case 2:20-cv-12251-JMV-JBC Document 1-1 Filed 09/02/20 Page 27 of 73 PageID: 33



 HUNTERDON COUNTY:                        LAWYER REFERRAL
 Deputy Clerk of the Superior Court       (908) 735-2611
 Civil Division                           LEGAL SERVICES
 65 Park Avenue                           (908) 782-7979
 Flemington, NJ 08822

 MERCER COUNTY:                           LAWYER REFERRAL
 Deputy Clerk of the Superior Court       (609) 585-6200
 Local Filing Office, Courthouse          LEGAL SERVICES
 175 S. Broad Street, P.O. Box 8068       (609) 695-6249
 Trenton, NJ 08650

 MIDDLESEX COUNTY:                        LAWYER REFERRAL
 Deputy Clerk of the Superior Court       (732) 828-0053
 Middlesex Vicinage                       LEGAL SERVICES
 2nd Floor – Tower                        (732) 866-0020
 56 Paterson Street
 New Brunswick, NJ 08903

 MONMOUTH COUNTY:                         LAWYER REFERRAL
 Deputy Clerk of the Superior Court       (732) 431-5544
 Court House                              LEGAL SERVICES
 71 Monument Park                         (732) 866-0020
 P.O. Box 1269
 Freehold, NJ 07728

 MORRIS COUNTY:                           LAWYER REFERRAL
 Deputy Clerk of the Superior Court       (973) 267-5882
 Civil Division                           LEGAL SERVICES
 Washington and Court Streets             (973) 285-6911
 P.O. Box 910
 Morristown, NJ 07963

 OCEAN COUNTY:                            LAWYER REFERRAL
 Deputy Clerk of the Superior Court       (732) 240-3666
 Court House, Room 119                    LEGAL SERVICES
 118 Washington Street                    (732) 341-2727
 Toms River, NJ 08754

 PASSAIC COUNTY:                          LAWYER REFERRAL
 Deputy Clerk of the Superior Court       (973) 278-9223
 Civil Division                           LEGAL SERVICES
 Court House                              (973) 523-2900
 77 Hamilton Street
 Paterson, NJ 07505

 SALEM COUNTY:                            LAWYER REFERRAL
 Deputy Clerk of the Superior Court       (856) 678-8363
 92 Market Street                         LEGAL SERVICES
 P.O. Box 29                              (856) 451-0003
 Salem, NJ 08079

 SOMERSET COUNTY:                         LAWYER REFERRAL
 Deputy Clerk of the Superior Court       (908) 685-2323
 Civil Division                           LEGAL SERVICES
 P.O. Box 3000                            (908) 231-0840
 40 North Bridge Street
 Somerville, NJ 08876

 SUSSEX COUNTY:                           LAWYER REFERRAL
 Deputy Clerk of the Superior Court       (973) 267-5882
 Sussex County Judicial Center            LEGAL SERVICES
 43-47 High Street                        (973) 383-7400
 Newton, NJ 07860
Case 2:20-cv-12251-JMV-JBC Document 1-1 Filed 09/02/20 Page 28 of 73 PageID: 34




 UNION COUNTY:                            LAWYER REFERRAL
 Deputy Clerk of the Superior Court       (908) 353-4715
 1st Fl., Court House                     LEGAL SERVICES
 2 Broad Street                           (908) 354-4340
 Elizabeth, NJ 07207

 WARREN COUNTY:                           LAWYER REFERRAL
 Deputy Clerk of the Superior Court       (973) 267-5882
 Civil Division Office                    LEGAL SERVICES
 Court House                              (973) 475-2010
 413 Second Street
 Belvedere, NJ 07823
       MID-L-004820-20 07/17/2020 3:54:02 PM Pg 1 of 10 Trans ID: LCV20201244467
Case 2:20-cv-12251-JMV-JBC Document 1-1 Filed 09/02/20 Page 29 of 73 PageID: 35




 COSTELLO & MAINS, LLC
 By: Kevin M. Costello, Esquire
 Attorney I.D. No. 024411991
 18000 Horizon Way, Suite 800
 Mount Laurel, NJ 08054
 (856) 727-9700
 Attorneys for Plaintiff

                                                 :
 TOMMY ROWE,                                     :    SUPERIOR COURT OF NEW JERSEY
                                                 :    MIDDLESEX COUNTY - LAW DIV.
                       Plaintiff,                :
                                                 :          CIVIL ACTION
 vs.                                             :
                                                 :
 WAL-MART STORES, INC., WAL-MART                 :    DOCKET NO:
 ASSOCIATES, INC., WAL-MART                      :
 SUPERCENTER and JOHN DOES 1-5                   :
 AND 6-10,                                       :
                                                 :
                       Defendants.               :    COMPLAINT AND JURY DEMAND


        Plaintiff, Tommy Rowe, residing in Middlesex County, New Jersey, by way of

 Complaint against the defendants, says:

                                      Preliminary Statement

        This matter is opened to the Court under the New Jersey Law Against Discrimination

 (“LAD”) alleging disability discrimination and/or discrimination based on perceived disability,

 and retaliation in violation of the doctrines set forth in Pierce v. Ortho Pharmaceuticals and

 Lally v. Copy Graphics, Inc.

                                       Identification of Parties

        1.      Plaintiff Tommy Rowe is, at all relevant times herein, a resident of the State of

 New Jersey and a former employee of the defendants.




                                                  1
        MID-L-004820-20 07/17/2020 3:54:02 PM Pg 2 of 10 Trans ID: LCV20201244467
Case 2:20-cv-12251-JMV-JBC Document 1-1 Filed 09/02/20 Page 30 of 73 PageID: 36




         2.      Defendant Wal-Mart Stores, Inc., is, at all relevant times herein, an entity

 conducting business at 1050 West Edgar Road, Linden, New Jersey 07036 and was the employer

 of plaintiff.

         3.      Defendant Wal-Mart Associates Inc., is, at all relevant times herein, an entity

 conducting business at 1050 West Edgar Road, Linden, New Jersey 07036 and was the employer

 of plaintiff.

         4.      Defendant Wal-Mart Supercenter is, at all relevant times herein, an entity

 conducting business at 1050 West Edgar Road, Linden, New Jersey 07036 and was the employer

 of plaintiff.

         5.      Defendants John Does 1-5 and 6-10, currently unidentified, are individuals and/or

 entities who, on the basis of their direct acts or on the basis of respondeat superior, are

 answerable to the plaintiff for the acts set forth herein.

                                         General Allegations

         6.      Plaintiff was employed by defendants beginning in or around July 2006.

         7.      At the time of his unlawful termination plaintiff’s position was Assistant

 Manager.

         8.      At all relevant times herein, plaintiff performed his duties up to or beyond the

 reasonable expectations of his employer.

         9.      On or around August 28, 2019, plaintiff injured his back while lifting and moving

 boxes from a pallet.

         10.     Approximately six hours later, plaintiff reported the injury to his co-manager

 Brian (last name unknown).

         11.     Plaintiff was disabled within the meaning of the LAD.




                                                    2
       MID-L-004820-20 07/17/2020 3:54:02 PM Pg 3 of 10 Trans ID: LCV20201244467
Case 2:20-cv-12251-JMV-JBC Document 1-1 Filed 09/02/20 Page 31 of 73 PageID: 37




        12.     In addition and/or in the alternative, defendants held perceptions of/or regarding

 plaintiff’s disability and/or his continued utility as an employee as a result of his injury.

        13.     Informing his employer of his injury, plaintiff engaged in LAD-protected activity.

        14.     Brian brushed the injury off and did not have plaintiff fill out an incident report.

        15.     On or around August 29, 2019, plaintiff reported to work and was still in

 significant pain.

        16.     On or around August 31, 2019, as the pain had not subsided, plaintiff reported to

 the emergency room where he was diagnosed with a strain and taken out of work for one day.

        17.     As his injury persisted and plaintiff wanted to seek further medical treatment, on

 or around September 9, 2019, he discussed his injury with store manager Calvin (last name

 unknown).

        18.     Plaintiff indicated during the conversation that he would need to utilize workers’

 compensation benefits.

        19.     In discussing his disability and need to use benefits, plaintiff engaged in further

 LAD-protected activity.

        20.     Calvin asked plaintiff whether he filled out an incident report.

        21.     Plaintiff informed Calvin he reported the injury to Brian, however, Brian did not

 have him fill out an incident report.

        22.     Calvin then had plaintiff fill out an incident report.

        23.     While plaintiff was filling out the incident report Calvin stated “you know this

 means you’re going to be terminated, right?” and smiled.

        24.     Plaintiff continued to work in the days following this conversation.




                                                    3
       MID-L-004820-20 07/17/2020 3:54:02 PM Pg 4 of 10 Trans ID: LCV20201244467
Case 2:20-cv-12251-JMV-JBC Document 1-1 Filed 09/02/20 Page 32 of 73 PageID: 38




         25.     On or around September 16, 2019, Calvin called plaintiff in for a meeting with

 himself and Brian.

         26.     During the meeting, plaintiff was advised he was being terminated for not

 reporting his injury within 24 hours.

         27.     Plaintiff attempted to reiterate he informed Brian about the injury on the same day

 it occurred, however, Calvin did not take this information into consideration.

         28.     A determinative and/or motivating factor in plaintiff’s discharge was plaintiff’s

 LAD-protected conduct.

         29.     In addition or in the alternative a determinative and/or motivating factor in

 plaintiff’s discharge was plaintiff’s disability.

         30.     In the further addition and/or in the alternative, a determinative and/or motivating

 factor in plaintiff’s discharge was defendant’s perceptions held regarding plaintiff as disabled.

         31.     Plaintiff is further a member of a protected class pursuant to the doctrines

 established by in Pierce v. Ortho Pharmaceuticals and Lally v. Copy Graphics, Inc., as an

 individual who exercised his rights under New Jersey workers’ compensation law.

         32.     To the extent there is any “mixed motive” plaintiff need only show a

 determinative and/or motivating factor in the conduct directed towards him was because of his

 membership in one or more of the protected groups set forth above.

         33.     As a result of the unlawful conduct outlined above, plaintiff has been forced to

 suffer both economic and non-economic harm.

         34.     Because the actions of defendants were egregious and because members of upper

 management participated in and/or were willfully indifferent to the same, punitive damages are

 warranted.




                                                     4
       MID-L-004820-20 07/17/2020 3:54:02 PM Pg 5 of 10 Trans ID: LCV20201244467
Case 2:20-cv-12251-JMV-JBC Document 1-1 Filed 09/02/20 Page 33 of 73 PageID: 39




                                              COUNT I

                            Disability Discrimination Under the LAD

         35.     Plaintiff hereby repeats and re-alleges paragraphs 1 through 34, as though fully

 set forth herein.

         36.     The conduct set forth above constitutes disability discrimination in violation of

 the LAD and is the responsibility of defendants both in compensatory and punitive damages,

 severally and jointly, for the reasons set forth above.

         WHEREFORE, plaintiff demands judgment against the defendants jointly, severally and

 in the alternative, together with compensatory damages, non-economic compensatory damages,

 punitive damages, interest, cost of suit, attorneys’ fees, enhanced attorneys’ fees, equitable back

 pay, equitable front pay, equitable reinstatement and any other relief the Court deems equitable

 and just.

                                              COUNT II

                     Perception of Disability Discrimination Under the LAD

         37.     Plaintiff hereby repeats and re-alleges paragraphs 1 through 36, as though fully

 set forth herein.

         38.     The conduct set forth above constitutes perception of disability discrimination in

 violation of the LAD and is the responsibility of defendants both in compensatory and punitive

 damages, severally and jointly, for the reasons set forth above.

         WHEREFORE, plaintiff demands judgment against the defendants jointly, severally and

 in the alternative, together with compensatory damages, non-economic compensatory damages,




                                                   5
       MID-L-004820-20 07/17/2020 3:54:02 PM Pg 6 of 10 Trans ID: LCV20201244467
Case 2:20-cv-12251-JMV-JBC Document 1-1 Filed 09/02/20 Page 34 of 73 PageID: 40




 punitive damages, interest, cost of suit, attorneys’ fees, enhanced attorneys’ fees, equitable back

 pay, equitable front pay, equitable reinstatement and any other relief the Court deems equitable

 and just.

                                             COUNT III

                                    Retaliation Under the LAD

         39.     Plaintiff hereby repeats and re-alleges paragraphs 1 through 38, as though fully

 set forth herein.

         40.     Plaintiff engaged in protected activity under the LAD, in that he informed

 defendants of his disability.

         41.     As a result of this conduct, plaintiff was subjected to adverse employment actions

 which includes his termination.

         WHEREFORE, plaintiff demands judgment against the defendants jointly, severally and

 in the alternative, together with compensatory damages, non-economic compensatory damages,

 punitive damages, interest, cost of suit, attorneys’ fees, enhanced attorneys’ fees, equitable back

 pay, equitable front pay, equitable reinstatement and any other relief the Court deems equitable

 and just.

                                             COUNT IV
                                       Lally v. Copy Graphics

         42.     Plaintiff hereby repeats and re-alleges paragraphs 1 through 41, as though fully

 set forth herein.

         43.     To the extent that a determinative and/or motivating factor in plaintiff’s discharge

 was the fact that plaintiff exercised his rights pursuant to the New Jersey workers’ compensation

 law his discharge is actionable under the common law, as a violation of clear mandate of public

 policy pursuant to Pierce v. Ortho Pharmaceuticals and Lally v. Copy Graphics, Inc.


                                                   6
       MID-L-004820-20 07/17/2020 3:54:02 PM Pg 7 of 10 Trans ID: LCV20201244467
Case 2:20-cv-12251-JMV-JBC Document 1-1 Filed 09/02/20 Page 35 of 73 PageID: 41




        WHEREFORE, plaintiff demands judgment against the defendants jointly, severally and

 in the alternative, together with compensatory damages, non-economic compensatory damages,

 punitive damages, interest, cost of suit, attorneys’ fees, enhanced attorneys’ fees, equitable back

 pay, equitable front pay, equitable reinstatement and any other relief the Court deems equitable

 and just.

                                               COUNT V
                                    Request for Equitable Relief
        44.      Plaintiff hereby repeats and re-alleges paragraphs 1 through 43 as though fully set

 forth herein.


        45.      Plaintiff requests the following equitable remedies and relief in this matter.


        46.      Plaintiff requests a declaration by this Court that the practices contested herein

 violate New Jersey law as set forth herein.


        47.      Plaintiff requests that this Court order the defendants to cease and desist all

 conduct inconsistent with the claims made herein going forward, both as to the specific plaintiff

 and as to all other individuals similarly situated.


        48.      To the extent that plaintiff was separated from employment and to the extent that

 the separation is contested herein, plaintiff requests equitable reinstatement, with equitable back

 pay and front pay.


        49.      Plaintiff requests, that in the event that equitable reinstatement and/or equitable

 back pay and equitable front pay is ordered to the plaintiff, that all lost wages, benefits, fringe

 benefits and other remuneration is also equitably restored to the plaintiff.




                                                       7
       MID-L-004820-20 07/17/2020 3:54:02 PM Pg 8 of 10 Trans ID: LCV20201244467
Case 2:20-cv-12251-JMV-JBC Document 1-1 Filed 09/02/20 Page 36 of 73 PageID: 42




        50.     Plaintiff requests that the Court equitably order the defendants to pay costs and

 attorneys’ fees along with statutory and required enhancements to said attorneys’ fees.


        51.     Plaintiff requests that the Court order the defendants to alter their files so as to

 expunge any reference to which the Court finds violates the statutes implicated herein.


        52.     Plaintiff requests that the Court do such other equity as is reasonable, appropriate

 and just.


        WHEREFORE, plaintiff demands judgment against the defendants jointly, severally and

 in the alternative, together with compensatory damages, punitive damages, interest, cost of suit,

 attorneys’ fees, enhanced attorneys’ fees, equitable back pay, equitable front pay, equitable

 reinstatement, and any other relief the Court deems equitable and just.

                                                COSTELLO & MAINS, LLC



                                                By: /s/ Kevin M. Costello
 Dated: July 17, 2020                               Kevin M. Costello




                                                   8
       MID-L-004820-20 07/17/2020 3:54:02 PM Pg 9 of 10 Trans ID: LCV20201244467
Case 2:20-cv-12251-JMV-JBC Document 1-1 Filed 09/02/20 Page 37 of 73 PageID: 43




                             DEMAND TO PRESERVE EVIDENCE

         1.     All defendants are hereby directed and demanded to preserve all physical and

 electronic information pertaining in any way to plaintiff’s employment, to plaintiff’s cause of

 action and/or prayers for relief, to any defenses to same, and pertaining to any party, including,

 but not limited to, electronic data storage, closed circuit TV footages, digital images, computer

 images, cache memory, searchable data, emails, spread sheets, employment files, memos, text

 messages and any and all online social or work related websites, entries on social networking

 sites (including, but not limited to, Facebook, twitter, MySpace, etc.), and any other information

 and/or data and/or things and/or documents which may be relevant to any claim or defense in this

 litigation.

         2.     Failure to do so will result in separate claims for spoliation of evidence and/or for

 appropriate adverse inferences.

                                               COSTELLO & MAINS, LLC


                                               By: /s/ Kevin M. Costello
                                                   Kevin M. Costello



                                         JURY DEMAND

         Plaintiff hereby demands a trial by jury.

                                               COSTELLO & MAINS, LLC



                                               By: /s/ Kevin M. Costello
                                                   Kevin M. Costello




                                                     9
      MID-L-004820-20 07/17/2020 3:54:02 PM Pg 10 of 10 Trans ID: LCV20201244467
Case 2:20-cv-12251-JMV-JBC Document 1-1 Filed 09/02/20 Page 38 of 73 PageID: 44




                                 RULE 4:5-1 CERTIFICATION

        1.      I am licensed to practice law in New Jersey and am responsible for the captioned

                matter.

        2.      I am aware of no other matter currently filed or pending in any court in any

                jurisdiction which may affect the parties or matters described herein.

                                              COSTELLO & MAINS, LLC



                                              By: /s/ Kevin M. Costello
                                                  Kevin M. Costello



                             DESIGNATION OF TRIAL COUNSEL

        Kevin M. Costello, Esquire, of the law firm of Costello & Mains, LLC, is hereby-

 designated trial counsel.

                                              COSTELLO & MAINS, LLC



                                              By: /s/ Kevin M. Costello
                                                  Kevin M. Costello




                                                 10
         MID-L-004820-20 07/17/2020 3:54:02 PM Pg 1 of 1 Trans ID: LCV20201244467
Case 2:20-cv-12251-JMV-JBC Document 1-1 Filed 09/02/20 Page 39 of 73 PageID: 45




                        Civil Case Information Statement
 Case Details: MIDDLESEX | Civil Part Docket# L-004820-20

Case Caption: ROWE TOMMY VS WAL-MART STORES,                     Case Type: LAW AGAINST DISCRIMINATION (LAD) CASES
INC .                                                            Document Type: Complaint with Jury Demand
Case Initiation Date: 07/17/2020                                 Jury Demand: YES - 6 JURORS
Attorney Name: KEVIN MICHAEL COSTELLO                            Is this a professional malpractice case? NO
Firm Name: COSTELLO & MAINS, LLC                                 Related cases pending: NO
Address: 18000 HORIZON WAY STE 800                               If yes, list docket numbers:
MT LAUREL NJ 080544319                                           Do you anticipate adding any parties (arising out of same
Phone: 8567279700                                                transaction or occurrence)? NO
Name of Party: PLAINTIFF : ROWE, TOMMY
Name of Defendant’s Primary Insurance Company                    Are sexual abuse claims alleged by: TOMMY ROWE? NO

(if known): Unknown



        THE INFORMATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE
                      CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION




 Do parties have a current, past, or recurrent relationship? YES
 If yes, is that relationship: Employer/Employee
 Does the statute governing this case provide for payment of fees by the losing party? YES
 Use this space to alert the court to any special case characteristics that may warrant individual
 management or accelerated disposition:


 Do you or your client need any disability accommodations? NO
        If yes, please identify the requested accommodation:


 Will an interpreter be needed? NO
          If yes, for what language:


 Please check off each applicable category: Putative Class Action? NO Title 59? NO Consumer Fraud? NO




 I certify that confidential personal identifiers have been redacted from documents now submitted to the
 court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

 07/17/2020                                                                             /s/ KEVIN MICHAEL COSTELLO
 Dated                                                                                                       Signed
            MID L 004820-20 07/18/2020 4:25:01 AM Pg 1 of 1 Trans ID: LCV20201246242
      Case 2:20-cv-12251-JMV-JBC Document 1-1 Filed 09/02/20 Page 40 of 73 PageID: 46
MIDDLESEX VICINAGE CIVIL DIVISION
P O BOX 2633
56 PATERSON STREET
NEW BRUNSWICK    NJ 08903-2633
                                              TRACK ASSIGNMENT NOTICE
COURT TELEPHONE NO. (732) 645-4300
COURT HOURS 8:30 AM - 4:30 PM

                              DATE:   JULY 17, 2020
                              RE:     ROWE TOMMY VS WAL-MART STORES, INC .
                              DOCKET: MID L -004820 20

      THE ABOVE CASE HAS BEEN ASSIGNED TO:    TRACK 3.

     DISCOVERY IS   450 DAYS AND RUNS FROM THE FIRST ANSWER OR 90 DAYS
FROM SERVICE ON THE FIRST DEFENDANT, WHICHEVER COMES FIRST.

      THE PRETRIAL JUDGE ASSIGNED IS:    HON BRUCE KAPLAN

       IF YOU HAVE ANY QUESTIONS, CONTACT TEAM        002
AT:   (732) 645-4300 EXT 88373.

      IF YOU BELIEVE THAT THE TRACK IS INAPPROPRIATE YOU MUST FILE A
 CERTIFICATION OF GOOD CAUSE WITHIN 30 DAYS OF THE FILING OF YOUR PLEADING.
      PLAINTIFF MUST SERVE COPIES OF THIS FORM ON ALL OTHER PARTIES IN ACCORDANCE
WITH R.4:5A-2.
                            ATTENTION:
                                             ATT: KEVIN M. COSTELLO
                                             COSTELLO & MAINS, LLC
                                             18000 HORIZON WAY STE 800
                                             MT LAUREL        NJ 08054-4319

ECOURTS
Case 2:20-cv-12251-JMV-JBC Document 1-1 Filed 09/02/20 Page 41 of 73 PageID: 47




 COSTELLO & MAINS, LLC
 By: Jacquelyn R. Matchett
 Attorney I.D. No. 107622014
 18000 Horizon Way, Suite 800
 Mount Laurel, NJ 08054
 (856) 727-9700
 Attorneys for Plaintiff


 TOMMY ROWE,                                     SUPERIOR COURT OF NEW JERSEY

                       Plaintiff,                MIDDLESEX COUNTY - LAW DIV.
                                                     CIVIL ACTION
 vs.

 WAL-MART STORES, INC., WAL-MART                       DOCKET NO: MID-L-4820-20
 ASSOCIATES, INC., WAL-MART
 SUPERCENTER and JOHN DOES 1-5
 AND 6-10,                                       PLAINTIFF’S FIRST SET OF
                                                 INTERROGATORIES DIRECTED TO
                       Defendants.               DEFENDANTS




         Kindly respond to the attached interrogatories and requests for production of documents
 within the time prescribed by Court Rule.

                                             COSTELLO & MAINS, LLC


                                             By: _______/s/ Jacquelyn R. Matchett________
                                                          Jacquelyn R. Matchett
 DATED: July 30, 2020




                                                1
Case 2:20-cv-12251-JMV-JBC Document 1-1 Filed 09/02/20 Page 42 of 73 PageID: 48




                                            DEFINITIONS

         Unless otherwise clearly indicated, the following words, as used herein, shall have the

 meaning shown:

         1.       “Person” or “persons” means all individuals and entities, including without

 limitation     individuals,   representative   persons,   associations,   companies,   corporations,

 partnerships, estates, public agencies, departments, divisions, bureaus and boards.

         2.       “Document” includes, without limitation, the original and each copy of each and

 any writing, email, entry on a social networking site (including, but not limited to, 'Twitter,'

 'Facebook, and 'Myspace,' text message, data file, evidence of indebtedness, memorandum,

 letter, correspondence, telegram, note, minutes, contract, agreement, inter-office communication,

 bulletin, circular procedure, pamphlet, photograph, study, notice, summary, invoice, diagram,

 plan, drawing, diary, record, telephone message, chart, schedule, entry, print, representation,

 report and any tangible items or thing of written, readable, graphic, audible, or visual material, of

 any kind or character, whether handwritten, typed, Xeroxed, photographed, copied, microfilmed,

 microcarded, or transcribed by any means, including, without limitation, each interim as well as

 final draft.

         3.       “Communication” means any and all written and non-written forms of expression

 or communication whether face-to-face, by telephone, in email, on or through a website, in text

 mail, in 'twitter,' 'Facebook,' 'Myspace' and similar social networking formats, in conference, by

 document, or otherwise. “Oral communication” means every communication other than written

 communication.

         4.       “Identify,” when referring to a natural person, means to provide the following

 information:




                                                    2
Case 2:20-cv-12251-JMV-JBC Document 1-1 Filed 09/02/20 Page 43 of 73 PageID: 49




                (a)    his/her full name and date of birth;

                (b)    present or last known address;

                (c)    the last date when such address was known or believed to be correct;

                (d)    his/her present or last known business affiliation, title and occupation;

                (e)    the extent to which, and the foundational information for, the claim that

                       the person is part of the litigation control group, or is represented by any

                       attorney or law firm representing any defendant.

        5.      “Identify,” when referring to a corporation, means to provide the corporation’s

 full name, each state in which it is incorporated, and the address of its principal place of

 business, and to identify every person who owns or controls more than 10% of the common

 stock of such corporation and state the percentage of such stock he/she owns.

        6.      “Identify,” when referring to an entity other than a natural person or corporation

 (e.g., association, partnership, limited partnership, etc.) means to provide an official name or

 designation of each such entity and the address of its principal place of business, and to identify

 every person who owns more than 10% of the equity interests of such entity and to state the

 percentage interest of equity he/she owns.

        7.      “Identify,” when referring to any document, means to:

                (a)    state its date;

                (b)    state its name or title (if any);

                (c)    state the type of document (e.g., letter, memorandum, telegram, etc.);

                (d)    describe its general subject matter and contents;

                (e)    identify its author or originator and its addressee, if any, and all persons to

                       whom copies of the document were to be or have been sent;




                                                   3
Case 2:20-cv-12251-JMV-JBC Document 1-1 Filed 09/02/20 Page 44 of 73 PageID: 50




            (f)    identify its present location and custodial; and

            (g)    if the document is no longer in your possession, identify its last known

                   custodian, describe the circumstances under which it passed from your

                   control to that person and identify each person having knowledge of such

                   circumstances and/or the present location of the document.

       8.   “Identify,” when referring to an oral communication, means to:

            (a)    state the date and means of each oral communication;

            (b)    state the place where each oral communication occurred;

            (c)    identify each person participating in or listening to each oral

                   communication;

            (d)    identify each person(s) present at the time of each oral communication;

            (e)    if the oral communication was by telephone;

                   (1) identify the place where each person participating in the call was

                       located at the time of the call;

                   (2) state the telephone number of every telephone used by every

                       participant in the call;

            (f)    summarize the substance of each oral communication; and

            (g)    identify every document that is a transcript of or otherwise sets forth,

                   summarizes, relates, or refers to each oral communication.

       9.   “Identify,” when referring to any written communication, means to:

            (a)    identify each person making or receiving each written communication;

            (b)    identify each document that contains, sets forth, or constitutes or relates or

                   refers to each written communication; and




                                                  4
Case 2:20-cv-12251-JMV-JBC Document 1-1 Filed 09/02/20 Page 45 of 73 PageID: 51




                (c)      summarize the substance of each written communication.

        10.     The term “identify” as used herein in connection with an “act” means:

                (a)      state the date and place of the act;

                (b)      state the person acting, the person for whom the act was performed, the

                         person against whom the act was directed, and those present when the act

                         was performed; and

                (c)      describe in detail the act.

        11.     “Defendant” means each and any of the defendants in this action, including every

 individual defendant, whether acting in his/her individual capacity or as agent for another, and

 every predecessor and successor in interest to every corporate defendant, and every director,

 officer, employee, and agent and any other representative acting on behalf of any defendant.

        12.     “Plaintiff” means any and/or all plaintiffs in this action, and every director,

 officer, employee, and agent and any other representative acting on its behalf.

        13.     “Relevant time period” means the period from one year prior to any event alleged

 in the Complaint filed herein to the date these interrogatories are answered.

        14.     The word “act” as used herein includes acts of every kind and description.

        15.     The word “complaint” as used herein refers to the complaint filed on behalf of

 plaintiff commencing the instant action or any amended complaint(s) filed thereafter.

        16.     The conjunctions “and” and “or” as used herein shall be interpreted conjunctively

 and shall not be interpreted disjunctively to exclude any information otherwise within the scope

 of any interrogatory.

        17.     The word “date” as used herein means the exact day, month and year, if

 ascertainable, or, if not, your best approximation thereof.




                                                       5
Case 2:20-cv-12251-JMV-JBC Document 1-1 Filed 09/02/20 Page 46 of 73 PageID: 52




        18.     The word “describe” as used herein means to state the date and identify the

 persons involved in the transaction, communication, event or occurrence in question, and to state

 the nature and subject matter of the transaction, communication, event or occurrence in question.

        19.     The term “describe in detail” as used herein means:

                (a)     describe fully any reference to underlying facts, if possible, rather than

                        just by ultimate facts or conclusions of fact or law; and

                (b)     particularize as to:

                        (1)     time;

                        (2)     place; and

                        (3)     manner.

        20.     As used herein, any reference to any corporate entity shall be deemed to include

 that corporate entity or any predecessor, successor or affiliated corporate entity.

        21.     As used herein, the term “advice” shall mean any demand, suggestion, opinion,

 indication or requirement that any person(s), partnership, corporation, or other entity take any

 action or refrain from taking any action.

        22.     The terms “identify” or “describe” as used herein in connection with the term

 “advice” means:

                (a)     state the date and place the advice was given;

                (b)     state to whom the advice was given, by whom the advice was given and

                        all persons present when the advice was given;

                (c)     the substance of the advice, recalling the exact words to the extent

                        possible;

                (d)     if the advice was wholly or partly comprised of oral communications, or




                                                   6
Case 2:20-cv-12251-JMV-JBC Document 1-1 Filed 09/02/20 Page 47 of 73 PageID: 53




                      resulted in any oral communications, identify all such communication;

               (e)    if the advice was wholly or partly written or reduced to writing, or resulted

                      in the production of any written documents, identify all said documents or

                      documents where said advice was written or in which said advice was

                      reduced to writing.

        23.    The terms “agreement” and “contract” as used herein shall be interchangeable and

 shall both be construed to have their broadest meaning. The terms “identify” as used herein in

 connection with an “agreement” means:

               (a)    if the agreement is claimed to have been express and in writing, so state:

                      and

                      (1)    identify the documents alleged to comprise the agreement;

                      (2)    identify the persons who were parties to the agreement, and in the

                             case of a person or persons other than an individual, furnish the

                             name and address of the individual purporting to act for such

                             person or persons; and

                      (3)    set forth the subject matter of the agreement.

               (b)    if the agreement is claimed to have been express or oral, so state, and

                      (1)    furnish the date and place of each conversation comprising the

                             agreement;

                      (2)    furnish the name and address of the individual engaging in each

                             conversation, the date and place of which is furnished in the

                             answer to (1) hereof;

                      (3)    identify the person for whom each individual listed in (2) hereof is




                                                7
Case 2:20-cv-12251-JMV-JBC Document 1-1 Filed 09/02/20 Page 48 of 73 PageID: 54




                          alleged to have acted; and

                  (4)     set forth the substance of the agreement.

            (c)   if the agreement is claimed to have been express and partly in writing and

                  partly oral, so state; and

                  (1)     as to the written part, furnish the information requested in 23(a)

                          hereof; and

                  (2)     as to the oral part, furnish the information requested in 23(b)

                          hereof;

            (d)   if the agreement is claimed to be implied from acts, so state; and

                  (1)     identify each act-giving rise to the inference of an implied

                          agreement.

            (e)   if the agreement is claimed partly to be implied from acts and partly to

                  have been in writing, so state; and

                  (1)     as to the implied part, furnish the information requested in 23(d)

                          hereof; and

                  (2)     as to the written part, furnish the information requested in 23(a)

                          hereof.

            (f)   if the agreement is claimed partly to be implied from acts and partly to

                  have been oral, so state; and

                  (1)     as to the implied part, furnish the information requested in 23(b)

                          hereof; and

                  (2)     as to the oral part, furnish the information requested in 23(b)

                          hereof.




                                               8
Case 2:20-cv-12251-JMV-JBC Document 1-1 Filed 09/02/20 Page 49 of 73 PageID: 55




                (g)    if the agreement is claimed partly to have been implied from acts, partly to

                       have been in writing, and partly to have been oral, so state; and

                       (1)     as to the implied part, furnish the information requested in 23(d)

                               hereof;

                       (2)     as to the written part, furnish the information requested in 23(b)

                               hereof; and

                       (3)     as to the oral part, furnish the information requested in 23(b)

                               hereof.

        24.     As used herein, the terms “defendant,” “you,” “your” or “yourself” refer to the

 answering defendant or any agent or employee of the answering defendant.

        25.     As used herein, “state the basis” or “state the manner” means to describe fully all

 of the facts which you believe support your position or contention, to identify each factor

 considered by you when arriving at such position or contention, and to state why each such

 factor was (or was not) relied upon by you in arriving at such position or contention.

        26.     As used herein, the term “employee” shall include an agent, director, officer, or

 any person who performs services for remuneration for any person, partnership or corporation.

        27.     As used herein, “including” is defined to mean “including but not limited to.”




                                                  9
Case 2:20-cv-12251-JMV-JBC Document 1-1 Filed 09/02/20 Page 50 of 73 PageID: 56




                                         INSTRUCTIONS

        1.      All answers should be based upon all information available to the answering

 party, including its agents, within the meaning of R.4:17-4.

        2.      All answers should be supplemented or amended in accordance with the

 requirements of R. 4:17-7.

        3.      If any information or document is omitted or withheld from an answer by reason

 of a claim of privilege, the answer should describe such information or document with sufficient

 specificity to establish the basis of the privilege and should state all factual and legal bases for

 the allegation that such information or document is privileged.

        4.      Unless otherwise clearly specified, all interrogatories refer to the relevant time

 period as defined above. If an answer varies during the relevant time period, all the various

 answers for the relevant time period should be given, with a specification of the portion of the

 relevant time period to which each such answer applies.




                                                 10
Case 2:20-cv-12251-JMV-JBC Document 1-1 Filed 09/02/20 Page 51 of 73 PageID: 57




                                        INTERROGATORIES

         1.     Set forth a complete job history of each plaintiff, setting forth dates of hire and/or
 separation, promotion, job title change, job description change, benefits change and/or
 compensation change. Also include any and all documentation and factual information relating
 to bonus items or income during employment.

         2.      'Identify' each person who has knowledge or relevant information concerning:

                 (a)     any claim of the plaintiff(s);

                 (b)     any defense offered in the answer;

                 (c)    any fact relating to plaintiff’s/plaintiffs’ personal life, personal activities,
 personal relationships or work relationships, internet activities, hobbies or interests;

               (d)     any fact or information relating to plaintiff’s/plaintiffs’ medical
 information. Set forth a summary of the factual information you believe the person possesses;

                  (e)      the reason plaintiff(s) is/are no longer employed by defendant, if that be
 the case, as well as the communications, decisions and deliberations concerning the
 plaintiffs'/plaintiff's separation from employment.

         For purposes of this interrogatory, by “identify” we request that you observe the
 Instructions given heretofore, and that you also provide: supply that person’s employment
 relationship to you, including date of hire and/or separation, if applicable, job title held, the
 person’s addresses (residential and business), cell phone numbers, home numbers, work
 numbers, social security numbers and dates of birth, if you know them, and how the person came
 to possess the information requested in this interrogatory.

         If you contend that any individual identified in response to this interrogatory is a member
 of the “litigation control group” of the answering party—as defined by RPC 1.13(a), and as
 defined in Michaels v. Woodland, 988 F.Supp. 468, 472 (D.N.J. 1997)—and/or is so closely
 associated with the answering party that it, for legal purposes, is the answering party, his/her
 contact information need not be supplied. Instead, you may state that the person may be
 contacted through counsel for the answering party and state whether or not answering counsel
 will supply that person for deposition pursuant to a notice to take deposition.

         3.       For each individual identified in response to interrogatory number 2 above, set
 forth in detail the knowledge or information that you believe he/she possesses.

         4.      For each plaintiff who is no longer employed by your company:

                 (a)     set forth when and how the employment relationship ended;




                                                    11
Case 2:20-cv-12251-JMV-JBC Document 1-1 Filed 09/02/20 Page 52 of 73 PageID: 58




                 (b)     identify each person who participated in the decision to end the
 relationship, setting forth the nature and extent of his/her involvement in the determination
 and/or execution or enforcement of the decision; and

                 (c)   set forth any and all facts or knowledge pertinent to the separation of
 plaintiff from answering defendant’s employment.

        5.      If you are aware of any information that you contend was false or misleading in
 the application materials or application or hiring process for any plaintiff, identify and attach all
 documents relating to same and supply a complete factual recitation of the information.

         6.      For each plaintiff that you contend did his/her job in a less than satisfactory
 manner, committed an act of misconduct or negligence associated with his/her job, or performed
 his/her job in a manner necessitating any formal or informal discipline, set forth in complete
 factual detail all such facts and information relating to that contention, and identify each person
 who possesses knowledge of each such fact or information.

         7.      Has the answering defendant ever been named in any administrative complaint in
 the New Jersey Division of Civil Rights (or any other state civil rights agency), in the EEOC, or
 in any state court or any federal court in which it was alleged that the answering defendant
 violated any of the statutes or doctrines set forth in plaintiff’s complaint in this action, during the
 seven (7) year period preceding the filing of this action? If so, set forth for each such action
 and/or lawsuit:

                (a)     the docket, claim or tracking number assigned to the matter;

                (b)     the name of any attorney representing any plaintiff and/or complaining
                        party;

                (c)     the current status of the matter;

                (d)     the allegations contained in the complaint;

                (e)     whether it was resolved, the manner and date of resolution; and

                (f)     identify and attach all documents relating to same.

        An action or complaint should be included in this response if it was still in progress on
 any day within seven (7) years of the filing date of plaintiff’s complaint even if it was filed more
 remotely than (7) years prior to the filing date of plaintiff’s complaint.

         By "statutes or doctrines in plaintiff's complaint," this question seeks information which
 pertains to claims which are, legally, substantially similar in nature to those presented by each
 plaintiff in this action. Where a statute allows for more than one type of theory, e.g., the New
 Jersey Law Against Discrimination or Title VII of the Civil Rights Act, the question pertains to
 the specific theory(ies) advanced by plaintiff, i.e., sex, race, age, disability, etc.



                                                   12
Case 2:20-cv-12251-JMV-JBC Document 1-1 Filed 09/02/20 Page 53 of 73 PageID: 59




         8.      For each person identified in plaintiff’s complaint as having committed, ratified,
 ignored complaint of, participated in or incited an illegal act, 'identify' that person by supplying
 his/her full name, date of birth, addresses, phone numbers, present employment status and
 identify and attach a complete copy of that person’s disciplinary file.

          9.      State whether or not the answering defendant has any insurance which may cover
 any part or all of the loss attributable to any theory or claim that plaintiff has advanced. If so, set
 forth the agency, the policy number and any claims numbers attendant to any claim the plaintiff
 has advanced. Identify and attach any declarations or other coverage documents, as well as any
 letters or reservation of rights or any other correspondence concerning the invocation of the
 policy and/or a response to said invocation.

        10.     Identify and attach any documents relating to any statements, summaries of notes
 of conversations regarding statements, or other information which pertains in any way to any
 communication with nonparties concerning the facts alleged in plaintiff’s complaint or any
 defense.

         11.    For each individual with whom any servant, agent, employee or representative of
 answering defendant has had communication regarding the plaintiff after plaintiff’s employment
 ended, identify the individuals concerned on both ends of the communication, including names,
 addresses and telephone numbers, present relationship to defendant, and set forth in detail the
 nature and extent of the communication, why it occurred, when it occurred, how it occurred and
 the substance of each communication.

        12.     Identify and attach any information possessed by the defendant or any servant,
 agent or employee of the defendant, including counsel, concerning or representing any virtual,
 web-based or social networking site (including, but not limited to, Twitter, Facebook and
 Myspace) in which plaintiff took part, made one or more entries or postings, or which is in any
 way attributable to the plaintiff.

         13.     For each defendant, whether a corporation or entity or an individual, and for each
 individual identified in the complaint, identify each and every social networking site participated
 in by said person or entity for any portion of the three-year period up to and including the filing
 date of plaintiff’s complaint and up to and including the present. Your answer should include the
 “public” or online identity for social networking sites, such as Facebook, Myspace, Friendster,
 Twitter, linkedin.com, match.com, e-Harmony.com, classmates.com and any similar social
 networking sites. Identify the site and the public identity that you use. You are directed to
 preserve and protect all content on same that you have posted and/or that others have
 posted and not to delete, alter or erase any of said material. Notice to your attorney
 through this interrogatory is construed as notice to you, and we call upon your attorney to
 advise you immediately of same.

         14.   Have you retained an expert witness as to any issue in this case for the purpose of
 giving testimony at trial? If so, provide the expert’s name and area of putative expertise, attach
 his/her CV and any report from said expert.



                                                   13
Case 2:20-cv-12251-JMV-JBC Document 1-1 Filed 09/02/20 Page 54 of 73 PageID: 60




         15.     Please identify the proper and full name of the corporate employer of plaintiff
 and/or each and every plaintiff in this matter. Provide its address, the address out of which
 plaintiff was employed if different and provide detailed information about its relationship to any
 and all other known defendants.

         16.   In the event that there is a claimed discharge in this matter, list each and every
 position which plaintiff should have:

                (a)     Applied for after their employment relationship ended with defendants;

                (b)     For which the plaintiff was qualified but did not apply;

                 (c)     For each position listed in A and B, list all pertinent information about the
 position, including, but not limited to, the company or employer name, the specific position or
 positions of said company, why you believe the plaintiff was qualified, what information you
 have that the plaintiff did not apply, what information you have indicating why the plaintiff did
 not apply, any other information that you believe mitigated against plaintiff obtaining the
 position, whether plaintiff applied or not.

        17.      Set forth the name, address, job title (if any), Social Security number, date of birth
 and driver’s license identification number of any and all parties to this case and of any and all
 individuals contributing to the answers to these interrogatories.

         18.    If defendant is a business, set forth the names of any and all businesses of which
 the defendant either owns an interest of stock or which own an interest of stock of the defendant.

         19.    Attach the profit and loss statements and/or corporate or business tax returns with
 all schedules and attachments of the defendant for the last five (5) years.

         20.    Set forth the name and address of any and all tax preparers, accounting firms,
 financial planners, financial advisors, or other financial professionals with whom the defendant
 has consulted in the last five years and if a business name was given, give the particular names of
 the individuals at that business with whom the defendant has dealt, individually.

         21.      For any individual defendants, attach and include personal tax returns and/or joint
 tax returns if the individual is married, for the last five (5) years, along with all schedules and
 attachments.

         22.     If an individual, set forth your current weekly gross salary and state whether or
 not there are any current liens or wage executions on your salary.

         23.     If you are an individual and you owe either child support or alimony payments
 currently, identify the Court and docket number which generated the obligation.

         24.     If you owe back child support or alimony or you are in arrears, state the amount
 that you are in arrears.



                                                  14
Case 2:20-cv-12251-JMV-JBC Document 1-1 Filed 09/02/20 Page 55 of 73 PageID: 61




         25.    Set forth detailed information for each of the following and attach the last two
 receipts or cancelled checks for each of the following obligations:

                (a)     Mortgage or rent payments;

                 (b)    Car payments;

                 (c)    Personal loans;

                 (d)    Credit card payments (all);

                 (e)    Business loans, if personally paid;

                 (f)    Arrears tax payments;

                 (g)    Arrears child support or alimony payments;

                 (h)    Any other fixed financial obligation other than a utility payment.

         26.     Set forth each and every source of funds that you regularly receive either monthly,
 quarterly, semi-annually or annually, including but not limited to annuities, social security
 benefits, disability benefits, welfare benefits, stock dividends, investment returns, structured
 personal injury settlements, subsidies, whether personal or governmental, wages, commissions,
 salary, bonuses, advances, misc. income, etc. Identify and attach transmission documents for the
 last four of each type of responsive payment or income.

          27.    Set forth each and every tangible asset that is owned by the individual or business
 and set forth the information requested below. These tangible assets specifically include but are
 not limited to jewelry, furs, collectibles, crystal, valuable collections (comic books, statuettes,
 dolls, stamps, coins, baseball cards, memorabilia, etc.), real estate, boats, automobiles,
 motorcycles, aircraft, other water craft, antiques, artwork, etc.

                (a)     When it was acquired;

                (b)     If anyone else owns it jointly or in common;

                (c)     Its last appraised value, if known;

               (d)     If any money is owed by you to maintain ownership or whether the
 ownership is now fee simple.

        28.   Set forth any judgments entered against you, the date they were entered, the
 docket number for the judgment, the creditor and the amount of the judgment.




                                                  15
Case 2:20-cv-12251-JMV-JBC Document 1-1 Filed 09/02/20 Page 56 of 73 PageID: 62




        29.     Set forth detailed information regarding any stocks, bonds, business interests,
 business assets, security instruments, notes or mortgages that are held by you and their current
 worth or the amount that is owed.

          30.    Specify the gross income and net worth of the defendants for each year for the last
 five years and including year to date. Attach all annual reports and tax returns for the
 defendants, as well as all profit and loss statements for each of the last five years. Attach also a
 list of all monetary and physical assets owned by the defendants and whether or not they are
 encumbered and to what degree.

          31.    If you are a public entity, and you have objected, in whole or in part, by reason of
 inapplicability, to any of the preceding fourteen questions, please provide the following
 information:
                 (a)     Please attach any profit and loss and/or annual budget statements for the
 entity, along with any tax returns for the entity, for the past five years;

                 (b)    Please set forth the name and address of any and all tax preparers,
 accounting firms, financial planners, financial advisors and financial professionals with whom
 the defendant public entity has consulted in the last five years and if a business name is given,
 give the particular names of the individuals at that business with whom the entity has dealt,
 individually;

                 (c)    Please provide the source of all funding provided to the entity on an
 annual basis, including any funding which is on a greater than annual or less than annual basis,
 such as monthly, and disclose the particular source of the funding and the amounts of the
 funding, by period, for the last five years;

               (d)     Attach any documents verifying the description, address and current
 market value of any real property owned in whole or in part by the entity;

                (e)    Set forth any judgments entered against the entity, the date they were
 entered, the docket number for the judgment, the creditor and the amount of the judgment.

         32.     Set forth each complaint by plaintiff and/or by any other person (to the extent that
 such complaint referred to, involved, or was on behalf of plaintiff) alleging any discriminatory,
 retaliatory or harassing act(s). For each such complaint:

                (a)     state whether the complaint was made orally or in writing;

                (b)     identify and attach any documents relating to it;

                (c)     set forth how the complaint was received, when and by whom.

        To the extent that any investigation or follow up took place as a result of any complaint
 responsive to this interrogatory, set forth how much time passed between the receipt of the/each
 complaint and the start of the investigation or other response. To the extent any investigation



                                                  16
Case 2:20-cv-12251-JMV-JBC Document 1-1 Filed 09/02/20 Page 57 of 73 PageID: 63




 took place, set forth how long the investigation took place and how the plaintiff was made aware
 of the results of said investigation, by whom and in what format. Identify and attach any
 documents relating to said investigation(s).

         33.     Set forth the name of each person who conducted, was interviewed by,
 participated in and/or reviewed materials pertinent to, any investigation conducted by answering
 defendant as a result of any complaint made by plaintiff, in which plaintiff alleged any wrongful
 act identified in the allegations of plaintiff’s complaint in this action. For each individual
 identified:

                 (a)    set forth in complete factual detail the extent and nature of the
 participation of each such individual;

                (b)     each individual’s relationship to the answering defendant;

                (c)    whether each individual is a member of the defendant’s litigation control
 group and if defense counsel will produce each individual by notice of deposition;

                 (d)     for every individual who will not be produced by notice of deposition, set
 forth his/her date of birth, residence address, business address and all known telephone numbers;

               (e)    set forth the training and education of the individual, to the extent that the
 individual conducted and/or managed and/or supervised any investigation, on how to
 conduct/manage/supervise such investigation;

                 (f)     identify and attach any and all documents referring or relating to any
 investigations identified and/or discussed in the answer to this interrogatory;

                (g)     identify and attach any and all documents referring or relating to the
 training or education referenced in response to sub-part (e) above; and

                (h)     identify and attach any and all documents referring or relating to the
 process and procedure by which the individual conducted/managed/supervised said
 investigation(s), and;

         34.     To the extent that any investigation was conducted in connection with, relating to
 or referencing any complaint the plaintiff identifies in his or her complaint in this action, set
 forth the results of the investigation and identify and attach any documents relating to same. To
 the extent that anyone was disciplined, formally or informally, provide full factual information
 relating to same.

        35.     State the expert’s name, practice address, home address, date of birth and attach a
 copy of his or her most recent curriculum vitae or resume.

         36.     Supply a list of each and every matter in which the expert has authored an expert
 report in the last five years, include the following information for each matter.



                                                  17
Case 2:20-cv-12251-JMV-JBC Document 1-1 Filed 09/02/20 Page 58 of 73 PageID: 64




               (a)    The case name and docket number, County of venue if applicable, or
 claim number, administrative file number (for example, DCR or EEOC) if not filed in Superior
 or Federal Court;

                (b)     The name and business addresses of all counsel involved in the matter;

               (c)     For whom the expert authored the report, plaintiff or defendant, and if
 more than one plaintiff or defendant was involved in the case, state which;

                (d)     Attach a copy of that report.


        37.     Set forth a list of each matter in which the expert has provided deposition
 testimony in the last five years. Include the following:

               (a)    The case name and docket number, County of venue if applicable, or
 claim number, administrative file number (for example, DCR or EEOC) if not filed in Superior
 or Federal Court;

                (b)     The name and business addresses of all counsel involved in the matter;


                (c)      For whom he or she authored the report, plaintiff or defendant, and if more
 than one plaintiff or defendant was involved in the case, state which.

          38.    Set forth a list of each matter in which the expert has provided trial testimony in
 the last five years. Include the following:

               (a)    The case name and docket number, County of venue if applicable, or
 claim number, administrative file number (for example, DCR or EEOC) if not filed in Superior
 or Federal Court;

                (b)     The name and business addresses of all counsel involved in the matter;

                 (c)    For whom you authored the report, plaintiff or defendant, and if more than
 one plaintiff or defendant was involved in the case, state which.

         39.    Set forth a breakdown of income derived from expert witness work in the last five
 years as follows:
                (a)     The amount received by either the answering witness or the answering
 witness’ business if witness’ income is not divisible from the income of the business, to the
 extent that such amounts were received from parties, their attorneys, insurance companies or
 other agents for the purpose of authoring expert reports for each year in the last five years;

               (b)      The amount received by the answering expert and/or their business if the
 expert’s income is not divisible from the business from parties, their attorneys, insurance


                                                  18
Case 2:20-cv-12251-JMV-JBC Document 1-1 Filed 09/02/20 Page 59 of 73 PageID: 65




 companies or other agents for the purpose of deposition testimony in the last five years;

                 (c)    The amount received by the answering expert and/or their business if the
 expert’s income is not divisible from the parties, their attorneys, insurance companies or other
 agents for the purpose of in-court, videotaped or live testimony in the last ten years;

                 (d)    Attach a true and correct copy of all schedules and/or tax returns
 substantiating the income derived from expert witness work in the last ten years.

          40.    Set forth in percentages the approximate number of occasions that the expert has
 served in the capacity of an expert for plaintiff and in the capacity of an expert for defendant for
 the last ten years.

         41.     Set forth for each publication authored or co-authored in the last twenty years;

                 (a)    The publication, issue number, year, edition or volume in which the article
 appears;

                 (b)    The names of any co-authors applicable;

                (c)      The subject area concerned with the authored pieces via description of the
 authored piece (i.e., chapter in a treatise, article in a journal, etc.)

        42.     Set forth in detail any professional standards, charts, laws, regulations,
 ordinances, statutes or other authorities upon which you rely in whole or in part in rendering
 your opinions. Set forth each in detail, citing its source.

         43.    Identify and attach each anti-discrimination, anti-retaliation, equal employment,
 anti-harassment and/or CEPA/Whistleblower policy maintained by the defendant in the seven (7)
 year period prior to the filing date of plaintiff’s complaint in this action. Set forth in complete
 detail how, where, and in what form, and how often, the policy has been distributed to employees
 and/or posted for the benefit of employees. For any and all event(s), lecture(s), meeting(s),
 presentation(s) or training event(s) during the seven (7) year period prior to the filing of the
 complaint in this action at which each such policy was discussed, either at the employer’s place
 of business or another location, set forth complete factual information regarding each such event.
 To the extent that, during this period, any responsive policy has been altered, amended or
 changed, set forth each version, and why the change took place.

         44.     Identify any and all business, corporate or other entities, whether they are or are
 not parties to this litigation, in which you hold or have ever held an ownership interest. For each
 business, corporation or entity identified, set forth:

                  (a)   the nature and extent, including percentage, or your current ownership
 interest, if any;

                 (b)    any changes to the nature or extent, including percentage, of your



                                                  19
Case 2:20-cv-12251-JMV-JBC Document 1-1 Filed 09/02/20 Page 60 of 73 PageID: 66




 ownership interest, including the date(s) of each such change, the nature of each such change,
 including the change in amount/extent/percentage of ownership interest, and provide full address
 and name information for each individual involved;

                 (c)     the names, addresses, telephone numbers of all other owners,
 shareholders, partners, etc. in each such entity, setting forth each such person’s ownership
 interest (including extent, nature and percentage), and dates such interest was held.

               (d)      identify and attach any and all documents relating to each of your
 ownership interests identified above.

        45.     For each entity defendant in the matter, set forth, for the three (3) calendar years
 preceding the filing of the complaint in this action:

                (a)     the date of each and every shareholders’, partners’ and/or board of
 directors meeting for the entity;

                (b)     the time and location of each such meeting;

                (c)     the agenda of each such meeting;

                (d)     the identify of all individuals present at each such meeting; and

                (e)    identify and attach all documents referring or relating to each such
 meeting, including, but not limited to, minutes, written agendas, attendance records, notes and
 memoranda.

         46.     Identify, in accordance with the instructions and definitions set forth above, the
 members of the board of directors, partners, shareholders (for a privately held corporation) and
 officers of the entity for the five (5) years preceding the filing of the complaint in this action and
 set forth the date(s) each such person became a director, shareholder, partner and/or officer and
 the date, if any, on which each such person ceased to be a director, shareholder, partner and/or
 officer of the entity. Provide address, date of birth and phone number information for each.

          47.   Do you keep personal assets at the same banking institutions and/or financial
 institutions wherein any of the entity defendants in this matter hold business assets? If so and
 without attaching any documents as of yet, identify the financial institutions and/or banks at
 which such assets are held and set forth the time period during which the personal and business
 assets were both held and/or kept at the identified institution(s).

        48.     Identify and attach the profit and loss statement and budgets for each entity
 defendant for the three fiscal years preceding the filing date of plaintiff’s complaint.

         49.    Identify and attach all foundational documents of the answering entity, including,
 but not limited to articles of incorporation, shareholder agreements, partnership agreements
 and/or bylaws, including any changes or amendments thereto.



                                                   20
Case 2:20-cv-12251-JMV-JBC Document 1-1 Filed 09/02/20 Page 61 of 73 PageID: 67




         50.    Set forth the dates, amounts and recipients of any dividend payments by any
 entity defendant in the ten (10) calendar years prior to the filing date of plaintiff’s complaint.

        NOTE: "Employment" should be read to include status as an alleged independent
 contractor, in which case each question relates to that relationship.

         51.     Is defendant aware of any medical situation or condition, illness or injury
 (whether temporary or permanent) pertaining to the plaintiff? If so, please provide all factual
 information regarding same, including, but not limited to: What you understand the medical
 condition, illness or injury to be; The mechanism by which defendants, through its servants,
 agents or employees became aware of it; Which servants, agents or employees of the defendant
 are aware of it; When they became aware of it; Identify and attach all documents relevant to the
 information, including all medical documents, internal memos, correspondence, emails, letters,
 memos, diaries and journals relating to or in any way mentioning the medical condition, illness
 or injury and state whether defendant will admit that the injury, illness or condition comes within
 the definition of “disability,” “illness,” “injury,” “permanent medical condition,” “temporary
 medical condition,” or other term rendering the condition, injury or illness amenable to assertion
 of jurisdiction under the New Jersey Law Against Discrimination’s provisions relating to
 disability.

         52.    Was a request to accommodate any illness, injury or condition ever made by the
 plaintiff?

         53.     If so, provide full factual information regarding each such request, including, but
 not limited to: Whether it was made orally or in writing; When it was made; To whom it was
 made; Whether you claim that the request was made other than in full accord with any written or
 unwritten policy relating to such requests and you so claim, identify the oral or written policy to
 which such requests should have been accommodated or subject; Attach copies of same if it is in
 writing and explain which part of or provision of the policy was violated by the plaintiff in the
 manner in which he/she made their request for accommodation; State if the accommodation
 granted; If it was granted, explain in what manner the accommodation was granted; If it was not
 granted, explain the reasons why it was not and what factual and/or legal analysis went into the
 decision not to grant the request; Identify and attach all documents relating to the evaluation
 and/or decision making process relating to the request for accommodation; and If you contend
 that the request could not be “reasonably” accommodated, explain why you contend this is so.

         54.     List the name, field of medical attention, current address if known and particular
 staff person if known, of each and every medical provider or medical office about which you
 have knowledge that plaintiff received treatment, care, diagnostic evaluation or therapy. Also
 identify and attach any and all documents relevant to this knowledge in your possession.

         55.    Do you contend that plaintiff’s performance of his/her job was at any time
 impaired, partially or fully, by any medical condition, disability, illness or disease? If so,
 factually explain this contention in detail.




                                                   21
Case 2:20-cv-12251-JMV-JBC Document 1-1 Filed 09/02/20 Page 62 of 73 PageID: 68




         56.     Do you contend that plaintiff’s performance of any job which was requested by
 him or her by way of reasonable accommodation would have been at any time impaired, partially
 or fully, by any medical condition, disability, illness or disease of the plaintiff? If so, factually
 explain this contention in detail.

         57.      Explain any and all written and oral communications initiated by any servant,
 agent or employee of the answering defendant toward the plaintiff for the purposes of opening a
 dialogue regarding the extension of a reasonable accommodation in regard to any condition,
 disability, illness or disease or which the defendant was aware or of which plaintiff contends the
 defendant was aware or should have been aware.

         58.    If defendant maintains a policy regarding, has ever maintained a policy regarding,
 or allows or has ever allowed in the five years previous to the filing of the complaint in this
 matter, a "work from home" or other remote work practice, such as VPN or "PC Anywhere"
 remote computer control, identify and attach any and all policies, guidelines in applying same,
 portions of employee files relevant to the application of that policy to them (allowing or
 disallowing). If plaintiff has claimed that such a request was made by him or her and either not
 given or wrongfully allowed or administered, identify and attach all documentation relating to
 same.

         59.      Does the defendant maintain, or is the defendant a beneficiary of, any
 endorsement in, or policy of, insurance, which provides any measure of reimbursement or cost
 off-setting, either on a per annum or claims arising basis, for any need to “reasonably
 accommodate” an employee’s disability in relation to that employee’s employment. Such
 endorsements and/or policies might emerge from, relate to, or be a part of, any long-term or
 short-term disability policy or benefit offered by the employer. In the event that the answer to
 this question is anything other than an unqualified “no,” explain the endorsement and/or
 coverage, and attach a copy of all relevant documents.

        60.    Please designate one or, if necessary, more than one representative of your
 company by name and job title who is in the best position to discuss and testify at deposition
 about your company’s electronic data storage practices.

         61.     State whether or not any electronic data has been erased or deleted respecting the
 plaintiff in this lawsuit, the plaintiff’s claim, the plaintiff’s employment, the plaintiff’s
 contractual interactions with you or any other information relating to the plaintiff or the
 plaintiff’s claim since you became aware of the intention of the plaintiff to make a claim (either
 having received a letter from the plaintiff stating such claim, having received a letter from
 counsel stating such claim, having received word that charges had been filed with a state or
 federal agency, a regulatory body or that suit had been filed in a Court of law).

        62.     If the last Interrogatory is in the affirmative, specify exactly what data has been
 erased, deleted or altered from what electronic medium the data was deleted, altered and/or
 erased. On what date(s) these changes took place and the reason for these changes.




                                                  22
Case 2:20-cv-12251-JMV-JBC Document 1-1 Filed 09/02/20 Page 63 of 73 PageID: 69




         63.    Does your company maintain a written standard operating procedure or policy for
 the purposes of data retention of any kind? If so, identify each and every document, its date of
 creation, how many pages, who maintains custody and control of the document and include a
 copy of each such document to your Answers to these Interrogatories.

         64.     Does your company store its data in an owned mainframe? If so, identify the
 make and model of the mainframe, year of purchase, the name of the in-house technical person
 and/or outside IT companies that have serviced or maintained it for the past five years and state
 its present location.

         65.    State the licensed name of the program, the year of purchase and the number of
 users for any and all internal intra company e-mail programs your company operates.

         66.      Does your company maintain access via Internet outside the company’s intra-net?
 If so, specify each and every company that has provided such access for the past five years and
 describe the nature of the connection for each such company (ISDN, DIAL, TCP/IP, cable
 internet, etc.).

        67.    State how often data stored on any mainframe or on servers by your company is
 backed up and by what mechanism and the date it is backed up.

         68.      You are directed to acknowledge that you understand that pursuant to discovery
 rules you are not to destroy, delete and/or erase any electronic data (e-data) pertaining to the
 plaintiff in any way. If you do so after the date of this notice, you are on notice that it will be the
 plaintiff’s intention to seek sanctions against you.

        69.     When you are asked to produce any “document” or thing in an electronic format
 or in media storage, you are guided by the following instructions.

                a.       Provide all HASH and MD5 information and “METADATA” data in all
 laptops, blackberries, PDAs, cell phones and other computing and/or media devices. Also
 include all phone drives, the recycle bin of all applicable computing devices, spool files, all
 “index.data” files, car computers and text messages.

                b.       Do not “print” data, then scan the data and then supply that scanned
 printed version, as it may destroy MD5 or HASH information.

                c.        Please provide METADATA with links and where possible, provide it in a
 load file format (i.e., .dat, .log, et cetera).




                                                   23
Case 2:20-cv-12251-JMV-JBC Document 1-1 Filed 09/02/20 Page 64 of 73 PageID: 70




                                         CERTIFICATION

         I certify that the foregoing statements made by me are true. I am aware that I am subject

 to punishment by law for any statements made by me that are willfully false.

         I further certify that all copies of reports, documents and other tangible items which are

 attached to these Interrogatories are true copies of said reports. I certify that I do not know of the

 existence of any other reports. I further certify that I will immediately serve upon the

 propounding attorney copies of any requested reports, documents and other tangible items of

 evidence which become known to me, but in no case later than twenty days prior to the first date

 fixed for trial.



                                                __________________________________
                                                      Signature

                                                __________________________________
                                                      Printed Name




                                                  24
Case 2:20-cv-12251-JMV-JBC Document 1-1 Filed 09/02/20 Page 65 of 73 PageID: 71




 COSTELLO & MAINS, LLC
 By: Jacquelyn R. Matchett
 Attorney I.D. No. 107622014
 18000 Horizon Way, Suite 800
 Mount Laurel, NJ 08054
 (856) 727-9700
 Attorneys for Plaintiff


  TOMMY ROWE,                                       SUPERIOR COURT OF NEW JERSEY
                        Plaintiff,
                                                    MIDDLESEX COUNTY - LAW DIV.
  vs.
                                                              CIVIL ACTION
  WAL-MART STORES, INC., WAL-
  MART ASSOCIATES, INC., WAL-
  MART SUPERCENTER and JOHN                                   DOCKET NO: MID-L-4820-20
  DOES 1-5 AND 6-10,
                                                    PLAINTIFF’S FIRST REQUEST FOR
                        Defendants.                 PRODUCTION OF DOCUMENTS




                PLEASE TAKE NOTICE that Plaintiff(s) demands, pursuant to Rule 4:18-1,

 that Defendant(s) produce for inspection and copying within thirty (30) days after service of this

 request at Costello & Mains, LLC, 18000 Horizon Way, Suite 800, Mt. Laurel, NJ, 08054, the

 following:

        NOTE: "Employment" should be read to include status as an alleged independent

 contractor, in which case each question relates to that relationship.

        1.      Any and all documents reflecting, referring to, relating to or supporting each

 denial in Defendant’s Answer.

        2.      Any and all documents reflecting, referring to, relating to or supporting each

 affirmative or separate defense in Defendant’s Answer.

        3.      Any and all documents reflecting, referring to, relating to or supporting each and

 every Crossclaim in Defendant’s Answer.
Case 2:20-cv-12251-JMV-JBC Document 1-1 Filed 09/02/20 Page 66 of 73 PageID: 72




        4.      Any and all documents reflecting, referring to, relating to or supporting each and

 every Counterclaim in Defendant’s Answer.

        5.      Any and all documents reflecting, referring to, relating to or supporting each and

 every Third Party Complaint Defendant has filed.

        6.      Any and all documents referred to or relied upon by you in the preparation of any

 Answers to Interrogatories.

        7.      Any and all documents referred to or relied upon by you in the preparation of any

 Responses to Request for Production of Documents.

        8.      Any and all documents, including but not limited to letters, notes,

 correspondence, electronic mail, policies, media data storage, electronic data storage, manuals,

 memoranda, complaints, grievances, reviews, warning letters, disciplinary documents or any

 other documents that relate to any employment or independent contractor relationship between

 any party or parties in this matter.

        9.      Any and all documents, including but not limited to letters, notes,

 correspondence, electronic mail, policies, media data storage, electronic data storage, manuals,

 memoranda, complaints, grievances, reviews, warning letters, disciplinary documents or any

 other documents that relate to any termination of plaintiff.

        10.     Any and all documents, including but not limited to letters, notes,

 correspondence, electronic mail, policies, media data storage, electronic data storage, manuals,

 memoranda, complaints, grievances, reviews, warning letters, disciplinary documents or any

 other documents that relate to any change in plaintiff’s job title, job status and/or responsibilities

 at any time while employed by any party to this suit.




                                                   2
Case 2:20-cv-12251-JMV-JBC Document 1-1 Filed 09/02/20 Page 67 of 73 PageID: 73




        11.     Any and all documents, including but not limited to letters, notes,

 correspondence, electronic mail, policies, media data storage, electronic data storage, manuals,

 memoranda, complaints, grievances, reviews, warning letters, disciplinary documents or any

 other documents that relate to any discipline, whether formal or informal, whether oral or

 written, of the plaintiff at any time during his or her employment or contractor relationship.

        12.     Any and all documents which purport to represent job application materials

 pertaining in any way to the Plaintiff for employment or contractor relationship at Answering

 Defendant's company or at any other past or present employer of which the defense or any

 servant or agent or employer of the Defendant has awareness of knowledge.

        13.     Any and all documents reflecting, referring to, relating to or supporting

 communications, whether oral or written, between Plaintiff and any current or former employee,

 agent, servant or representative of the Defendant.

        14.     Any and all documents referring or relating to any grievance or complaint, formal

 or informal, internal or external filed by the Plaintiff during Plaintiff’s employment or during

 Plaintiff’s independent contractor relationship with the Defendant.

        15.     Any and all copies of all audiotapes, videotapes, recordings or other media

 devices that involve, pertain to, depict in any form or feature the Plaintiff or any individual

 named in the Complaint or any individual referred to by position or description in the Complaint

 or any individual identified in discovery by any party, and provide any and all notes or

 transcriptions of any such audio/video or other recording. NOTE: that audio/video also includes

 DVD, CD and other multimedia expressions, which capture a video image.

        16.     Copies of all audiotapes, videotapes or other multimedia or other recordings that

 relate to or support any of the allegations, claims, denials or defenses in the Answer.




                                                  3
Case 2:20-cv-12251-JMV-JBC Document 1-1 Filed 09/02/20 Page 68 of 73 PageID: 74




         17.     Any and all documents, including any notes, correspondence or other documents

 which relate in any way to any measure of damages claimed by the Plaintiff.

         18.     Any and all documents concerning plaintiff’s promotions, transfers, positions,

 demotions, reviews or other changes in assignments with the Defendant.

         19.     Any and all job descriptions, which pertain in any way to any position, held by

 the Plaintiff and/or which pertain to any position held by an individual named or described in the

 Complaint.

         20.     Any and all documents concerning any counseling, warnings, disciplinary actions

 or other adverse employment actions involving the Plaintiff during his/her employment or his/her

 independent contractor relationship with the Defendant.

         21.     Any and all EEO1 statements in which the company has participated filing, which

 the company has filed, or of which the company has become aware, for the seven year period

 prior to filing of Plaintiff's Complaint.

         22.     Any and all documents including complaints, attorney correspondence, answers,

 official documents, pleadings, discovery, notices of claim, etc. which pertain in any way to any

 claim (defined as an administrative claim in the Division on Civil Rights or the EEOC or any

 other state agency or a lawsuit filed in any court) made against the Defendant during the seven

 years prior to the filing of Plaintiff's Complaint or against any then existing employee of the

 Defendant during the same period. Include a response only for claims or suits which allege the

 same or similar theories as have been alleged by the Plaintiff in his or her Complaint.

         23.     The “redacted” (see definition of redacted below) employment file for any

 individual aside from Plaintiff who is named in the Complaint by name or whose position or

 identity was described by the Plaintiff in the Complaint as having perpetrated, having been aware




                                                  4
Case 2:20-cv-12251-JMV-JBC Document 1-1 Filed 09/02/20 Page 69 of 73 PageID: 75




 of, or who is alleged to have aided or abetted any wrongful act alleged by plaintiff. NOTE: the

 term “redacted” involves a removal of all medical and financial information relating to such

 persons. Responsive documents should include, but not be limited to trainings, instructions,

 seminars, disciplines, reviews or warnings.

         24.    Any and all documents including meeting memoranda, notes, drafts, emails or

 other documents which in any way refers to a currently existing policy, standard or procedure

 prohibiting or speaking to the rights concerning discrimination, harassment or retaliation of any

 kind.

         25.    Any documents which relate in any way to any past and currently nonexistent

 (and thus abandoned or revised) policy prohibiting or speaking to the rights concerning

 harassment, discrimination or retaliation of any kind.

         26.    Any and all documents relating in any way to Plaintiff’s medical status.

         27.    Any and all documents pertaining in any way to any contact by defense counsel or

 other agents, servants or representatives with any witness or other party in this action, including

 letters, emails, statements, transcription, notes of meetings, notes reflecting oral statements or

 other such documents.

         28.    Any and all diaries, calendars, daytimers or similar records reflecting dates or

 events maintained by any individual the plaintiff named in his/her Complaint or who the Plaintiff

 describes in his/her Complaint by way of position or incomplete name.

         29.    Each and every document in the Defendant’s possession, which has not been

 otherwise provided pursuant to a preceding request and which refers in any way to the Plaintiff.

         30.    Any and all documents concerning communications by counsel, letters,

 memoranda, correspondence or other documents which refer in any way to any employment




                                                  5
Case 2:20-cv-12251-JMV-JBC Document 1-1 Filed 09/02/20 Page 70 of 73 PageID: 76




 relationship maintained by the Plaintiff (or any independent contracting or self-employment

 relationship maintained by the Plaintiff) concerning other employment prior to or subsequent to

 Plaintiff’s employment or independent contracting relationship with Answering Defendant.

        31.     Any and all documents obtained by Defendant or which will be obtained by

 Defendant by way of subpoena power.

        32.     Any and all documents evidencing paycheck inserts, mailings, policy documents,

 memoranda or any other documents that the Plaintiff is alleged to have received either

 individually or as part of an employment group during the entirety of Plaintiff’s employment, for

 any reason.

        33.     Any and all documents referring to any policy of insurance, whether worker’s

 compensation, general liability maintained by the Defendant for the benefit of the Defendant

 entity, or maintained by any other entity for the benefit of Answering Defendant, or for the

 benefit of any individual named in Plaintiff’s Complaint, that is alleged to possibly cover one or

 more of the losses claimed in Plaintiff’s Complaint (NOTE: include declarations pages,

 correspondence with insurance entities, etc.).

        34.     Any documents purporting to pertain in any way to any meeting wherein the

 Plaintiff’s employment or independent contracting relationship or termination of same was

 discussed.

        35.     For each and every document that you claim is not suppliable pursuant to

 interrogatories asked by the Plaintiff or a request for production of documents by Plaintiff

 because the document is privileged, set forth for each and every such document the nature of the

 document with enough particularity that it can be discussed between the parties and/or the Court




                                                  6
Case 2:20-cv-12251-JMV-JBC Document 1-1 Filed 09/02/20 Page 71 of 73 PageID: 77




 and the basis for the objection. Non-identification along with non-compliance will be the subject

 of motion activity.

         36.    If the Defendant company files or sends annual reports to shareholders, produce

 the last ten such reports filed and continue to supply reports filed during the pendency of this

 litigation.

         37.    Any and all documents not specifically requested in the foregoing requests that

 Defendant believes will in any way relate to the claims in this matter.

         38.    Identify and attach all correspondence, all documents, all applications (without

 any alteration, deletion or change), whether electronic or physical (and, in the event of electronic,

 a printout of same), pertaining to any and all “awards” the answering party has applied for,

 requested that its employees recommend the entity for, or otherwise requested, solicited or

 participated in for the seven year period prior to the filing date of Plaintiff’s Complaint.

         39.    Any and all documents provided by Answering Defendant to the New Jersey

 Department of Labor and Workforce Development or any other state agency or department in

 regards to or in response to any claim for unemployment benefits initiated by Plaintiff.

         40.    Any and all documents or electronic data pertaining to any “workplace

 collaboration tools” Answering Defendant utilizes (hereafter referred to as “WCT”), including

 but not limited to applications and/or programs such as “Slack,” “Microsoft Teams,” “Google

 Hangout,” or any other WCT, to the extent that such documents pertain to any information

 management, creation, alteration or preservation respecting the claim in this matter.

         To the extent that Defendant claims it does not use any WCT, clearly so state.




                                                   7
Case 2:20-cv-12251-JMV-JBC Document 1-1 Filed 09/02/20 Page 72 of 73 PageID: 78




        In your production, include but do not limit your response to any and all WCT

 communications wherein servants, agents, or employees of Defendant, present or former, as well

 as any other third parties, discussed Plaintiff in any way, shape, or form.

        41.     Identify and attach any and all documentation representing identification of

 administrators of the WCT or any other IT personnel responsible for maintenance and/or

 administration of same.

        42.     Identify any and all documents pertaining to any “litigation hold” placed upon

 WCT information related to Plaintiff.

        43.     Identify and attach all policies and procedures relating to storage of any WCT

 communication.

        44.     Produce any and all policies and procedures related to the use of WCT.

        These requests are deemed continuing and require supplementation by the answering

 party should new or additional information arise



                                                       COSTELLO & MAINS, LLC


                                               By:     ___/s/ Jacquelyn R. Matchett_____
                                                           Jacquelyn R. Matchett


 DATED: July 30, 2020




                                                   8
Case 2:20-cv-12251-JMV-JBC Document 1-1 Filed 09/02/20 Page 73 of 73 PageID: 79




                                       CERTIFICATION

          I hereby certify that I have reviewed the document production request and that I have
 made or caused to be made a good faith search for documents responsive to the request. I further
 certify that as of this date, to the best of my knowledge and information, the production is
 complete and accurate based on my personal knowledge.

        I acknowledge my continuing obligation to make a good faith effort to identify additional
 documents that are responsive to the request and to promptly serve a supplemental written
 response and production of such documents, as appropriate, as I become aware of them. The
 following is a list of the identity and source of knowledge of those who provided information to
 me:

 _______________________________________________________________________

 _______________________________________________________________________

 _______________________________________________________________________



                                             __________________________________
                                             Signature


                                             __________________________________
                                             Printed Name




                                                9
